               Case 13-13353-JKO
 Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                  1 Entered     06/21/19
                                            on FLSD       Page
                                                     Docket     1 of 116 Page 1 of 116
                                                            06/21/2019




    ORDERED in the Southern District of Florida on June 21, 2019.




                                                         John K. Olson, Judge
                                                         United States Bankruptcy Court
_____________________________________________________________________________

                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

   In re:
                                                        Case No.: 13-13353-JKO

            Marcelo Meirelles De Carvalho,

                                                        Chapter 11
                           Debtor.
   _____________________________________/

    EMERGENCY REPORT & RECOMMENDATION TO THE JUDGES OF THE UNITED
       STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF FLORIDA
      REQUESTING THE INITIATION OF CRIMINAL CONTEMPT PROCEEDINGS
          AGAINST THE DEBTOR FOR REPEATED VIOLATIONS OF THIS
          COURT’S ORDERS AND THREATS OF DEATH AND EXECUTION

            THIS CASE came before the Court for a hearing on June 20, 2019, upon this Court’s

   Order Directing the Clerk of Court to Enter a Writ of Bodily Attachment [ECF 237] and the

   associated Writ of Bodily Attachment (the “Second Writ of Bodily Attachment”) [ECF 238].

   The Debtor was arrested earlier that morning by the United States Marshals Service (the “USMS”)

   and brought before the Court for a hearing.   This is the second time the Debtor has been brought

   before this Court by the USMS for violating this Court’s order by sending court and chambers
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     2 of 116 Page 2 of 116
                                                           06/21/2019



  staff bizarre and threatening communications.

                                    The First Writ of Bodily Attachment

            Previously, on May 23, 2019, the USMS apprehended the Debtor and brought him before

  the court for a hearing pursuant to this Court’s Writ of Bodily Attachment (the “First Writ of

  Bodily Attachment”) [ECF 223]. The Debtor had been held in civil contempt of court for failing

  to abide by the provisions of the Order Denying Debtor’s Motion to Reopen Chapter 11 Case,

  Denying Additional Relief, and Prohibiting Certain Actions (the “Prohibition Order”) [ECF

  219]. 1

            The Prohibition Order was prompted in part by dozens, if not hundreds, of emails that a

  wide variety of chambers and court staff received over a period of time from the Debtor.                   The

  Court held a hearing on what this Court construed as the Debtor’s Motion to Reopen Chapter 11

  Case [ECF 204] on May 14, 2019, at which the Debtor did not appear.                          Minutes before the

  hearing, chambers and court staff received an email from the Debtor, which in relevant part states:

                    TRAITORS OF HUMANITY, TO ALL ATTENDEES, WHETHER

            CLONED HUMANS OR NOT AND THEIR MASTERS, OF CRIMINAL

            HEARING [TERROR ACT]. IT IS A WAR DECLARATION IN PUBLIC

            AGAINST THE HUMANKIND BEFORE THE TRIBUNAL OF HAGUE FROM

            TRAITORS OF THE WORLD: JEW ZOG’S COMMAND IN CHIEF DONALD

            TRUMPH AND VLADMIR PUTTIN, AND ZOG’S US JUDGES RAYMOND

            RAY, JOHN K OLSON, CECILIA ANATONGA – US JUDICIARY, US

            COURTS INCLUDING JUSTICES OF SUPREME COURT OF THEN USA,

            YOU ARE ALL IN CONTEMPT OF INTERNATIONAL LAWS, LAWS OF THE


  1 The Prohibition Order is attached as Exhibit 1 and is on the docket in this case at ECF 219.
                                                           2
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     3 of 116 Page 3 of 116
                                                           06/21/2019



          LAND, YOU ALL ARE CONTRAVENERS TERRORISTS AIMED TO

          DESTRUCTION OF HUMANKIND, YOU ALL, WHETHER THIS HEARING

          TAKES PLACE OR NOT TODAY, ARE CONDEMNED TO DEATH BY

          ORDERS OF HIS IMPERIAL HIGHNESS DOM MARCELLUS.

                  EXECUTIONS SHALL START EARLY TODAY!

                  H.I.H. Dom Marcellus.

                  The Supreme Justice of The World.

          After the hearing, the Court entered its Prohibition Order which prohibited the

  Debtor from taking certain actions. The Prohibition Order, which was hand delivered to

  the Debtor by the USMS [ECF 221 Certificate of Service], 2 specifically indicated that the

  Debtor was prohibited from entering any of the bankruptcy courthouses in the Southern

  District of Florida and that the Debtor may not email court staff or file documents in this

  case or others. Unfortunately, the Debtor continued to email court staff and chambers

  after the Prohibition Order’s deadline of 12:00 p.m. on Friday, May 17, 2019, and pursuant

  to the terms of the Prohibition Order the Debtor was immediately held in civil contempt of

  court and this Court entered its First Writ of Bodily Attachment [ECF 223] on May 20,

  2019.

          The USMS apprehended the Debtor and brought him before this Court for a hearing on

  May 23, 2019. At the nearly three hour long hearing, the Debtor expounded upon a wide variety

  of topics, including the purported fact that he is the King of Portugal, the Emperor of Brazil, the

  emperor of the world, that he was infected with HIV/AIDS due to medical experimentation after




  2 The Debtor is a known person to the USMS. They have previously confiscated one or more firearms from the
  Debtor.
                                                       3
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     4 of 116 Page 4 of 116
                                                           06/21/2019



  he had been abducted by an imposter family, that Hillary Clinton and Vladimir Putin are siblings,

  that the judge in this case may be a clone, that the United States Government is a Zionist Occupied

  Government and other conspiracy theories. 3          The Court could not tell if the Debtor understood

  what he was saying.       It is clear that the Debtor is delusional at the very least.

          When a Debtor is held in civil contempt by this Court, the purpose of that contempt is

  coercion – the Court is attempting to force the Debtor to comply with a lawful order of court.

          “In other words, a person incarcerated as a result of civil contempt must have the
          key to his jail cell in his pocket. Where the court exercises such coercive power
          … for the purpose of compelling future obedience, those imprisoned ‘carry the keys
          of their prison in their own pockets,’ by obedience to the court’s valid order, they
          can end their confinement; and the court’s coercive power in such a ‘civil contempt’
          proceeding ends when its order has been obeyed.” In re Falck, 513 B.R. 617, 619
          (Bankr. S.D. Fla. 2014) (internal citations omitted).

          Here, the purpose of holding the Debtor in contempt and having the Debtor apprehended

  by the USMS was an attempt to coerce the Debtor into complying with the Prohibition Order and,

  among other things, stop sending emails to chambers and court staff.                 In order to purge that

  contempt, and therefore be released from the custody of the USMS, the Debtor had to convince

  this Court that he would abide by the terms of Prohibition Order.             At the hearing on May 23rd,

  The Debtor, under oath, refused to state that he would stop filing documents in this case, where

  there is no further bankruptcy purpose to be served. 4           Even if the Debtor had claimed that he

  would abide by the terms of the Prohibition Order, the Court is unsure if such a statement would

  have been convincing in light of the Debtor’s other statements at the hearing.

          Accordingly, upon advice of the USMS in court, the Court ordered that the Debtor be

  remanded to the custody of the USMS for a psychiatric evaluation. The evaluation would have



  3 The Transcript of that hearing is included as Exhibit 2 and is on the docket at ECF 240 in this case.
  4 The Debtor’s Chapter 11 case was confirmed in 2014, he made all payments required under his Chapter 11 plan,
  and he received a discharge in early 2015.
                                                        4
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     5 of 116 Page 5 of 116
                                                           06/21/2019



  provided assistance to this Court in determining whether the Debtor was even capable of purging

  his civil contempt and helped determine if the Debtor is a threat to himself or others, including

  this judge, Bankruptcy Judge Raymond Ray, and District Court Judge Cecilia Altonaga, 5 and

  President “Donald Trumph,” who all have been “condemned to death by orders of his imperial

  highness Dom Marcellus.” 6 This Court hoped to determine whether or not the Debtor is serious

  and dangerous, which are concepts that this Court could not adequately assess without a

  psychiatric evaluation.

           Unfortunately, after the hearing, the USMS eventually informed the Court that the doctors

  at the Federal Detention Center in Miami were unwilling to perform a psychiatric evaluation of

  the Debtor because the Debtor was “only held in civil, and not criminal contempt.”                             The

  distinction, and its relationship to a determination as to whether the doctors at the Federal

  Detention Center in Miami are willing to perform a psychiatric evaluation, is unclear to this Court.

  Furthermore, the doctors at the Federal Detention Center, through the USMS, have indicated that

  they will only perform a psychiatric evaluation of the Debtor if the Debtor is in “criminal

  contempt” pursuant to the provisions of 18 U.S.C.§ 401(3). That provision indicates that a court

  of the United States shall have power to punish by fine or imprisonment, or both, at its discretion,

  such contempt of its authority and none other, as – (3) disobedience or resistance to its lawful

  writ, process, order, rule, decree, or command.

           Because the Court was apparently unable to have a psychiatric evaluation of the Debtor

  performed, and this Court believes that it is not capable of holding anyone in criminal contempt




  5 See generally 19-cv-20064-CMA Dom Marcellus v. USA, et al.
  6 The statements made by the Debtor via email could be interpreted as a death threat against the President of the
  United States in apparent violation of 18 U.S.C. § 871.
                                                           5
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     6 of 116 Page 6 of 116
                                                           06/21/2019



  and that only the District Court may do so, 7 the Court brought the Debtor in for a continued

  hearing in hopes that he would be able to purge his civil contempt and be released from custody.

  At that hearing on June 7, 2019, the Debtor under oath promised to abide by the terms of the

  Prohibition Order, and accordingly the Court found that the Debtor had purged his civil contempt

  and dissolved the Writ of Bodily Attachment by Order [ECF 234]. The Debtor indicated that he

  understood that the terms of the Prohibition Order were still in effect, that he understood if he

  violated it again the USMS would apprehend him again, and he asked for and was provided a

  courtesy copy of the Prohibition Order from chambers. The Debtor was released from custody

  shortly after the hearing.

                                  The Second Writ of Bodily Attachment

          The Debtor was released from USMS custody on Friday, June 7, 2019.                       On Monday,

  June 10, 2019, he began emailing court staff again, in continued violation of this Court’s

  Prohibition Order. 8     This Court immediately held the Debtor in civil contempt again pursuant to

  the terms of the Prohibition Order, entered another Order Directing the Clerk to Enter a Writ of

  Bodily Attachment [ECF 237] and the Second Writ of Bodily Attachment was entered [ECF 238].

          The Debtor was brought before the Court again for a hearing on June 20, 2019, after being

  apprehended by the USMS earlier that morning.              At that hearing the Debtor acknowledged under

  oath that the owned the email address in question, that he had sent the emails in question, and that

  no other person to his knowledge had control of or access to the email address. The Court took

  seven exhibits from Clerk of the Bankruptcy Court Joe Falzone into evidence (the emails and




  7 See In re Maria A. Barone, 10-48142-JKO [ECF 49] Order Rejecting Bankruptcy Court’s Proposed Findings of
  Fact and Conclusions of Law & Closing Cases. This Court interprets that order as indicating that this Court may
  not find anyone in criminal contempt. That Order is attached as Exhibit 3.
  8 See Summary of Emails provided by Clerk of the Bankruptcy Court Joe Falzone attached as Exhibit 4.
                                                         6
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     7 of 116 Page 7 of 116
                                                           06/21/2019



  attachments that he received, which are now held in chambers), and determined that a further

  lengthy hearing like the first three-hour hearing with the Debtor was pointless.         The Court

  informed the Debtor tha he was in civil contempt of this Court and it would be entering this Report

  and Recommendation to the District Court requesting a determination that the Debtor was in

  criminal contempt of court and imposing criminal contempt sanctions.              The Debtor was

  remanded to the custody of the USMS.

         Upon consideration of the foregoing, and the Debtor’s currently incarcerated status, the

  Court finds it appropriate here to recommend that the District Court take certain actions that this

  Court may not.    This Court appears to be out of options in this situation.      Accordingly, it is

  hereby RECOMMENDED that:

      1) The Clerk of the District Court assign this matter to a District Court Judge, and

      2) That newly assigned District Court Judge proceed with criminal contempt proceedings as

         he or she sees fit.

                                                 ###


  Copies to:       All Parties in Interest.

  This Order will also be delivered to Joe Falzone, Clerk of the Bankruptcy Court for the
  Southern District of Florida, for his transmission to the Clerk of the District Court for the
  Southern District of Florida.




                                                   7
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     8 of 116 Page 8 of 116
                                                           06/21/2019




                       EXHIBIT 1
               Case
               Case13-13353-JKO
                    13-13353-JKO
 Case 1:19-cv-22577-RNS  DocumentDoc
                                 Doc 243
                                     219 Filed
                                 1 EnteredFiled06/21/19
                                                05/14/19
                                           on FLSD       Page
                                                         Page
                                                    Docket     91of
                                                                 of116
                                                                    10 Page 9 of 116
                                                           06/21/2019




    ORDERED in the Southern District of Florida on May 14, 2019.




                                                       John K. Olson, Judge
                                                       United States Bankruptcy Court
_____________________________________________________________________________



                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                   Fort Lauderdale Division
                                    www.flsb.uscourts.gov




    In re:                                          Case No. 13-13353-JKO

    MARCELO MEIRELLES
    DE CARVALLHO,                                   Chapter 11
                          Debtor.
    ________________________________/


    ORDER DENYING DEBTOR’S MOTION TO REOPEN CHAPTER 11 CASE [ECF 204]
      DENYING ADDITIONAL RELIEF, AND PROHIBITING CERTAIN ACTIONS

             This case came before the Court for hearing on May 14, 2019, on the Debtor’s pro se

   pleading [ECF 204] styled Notice of Appearance and Continuance (Reopen) and Motion for Judge

   Disqualification/Refusal [sic].   The pleading (the “Motion”) was docketed by the Court as a

   motion to reopen the case.
              Case
               Case13-13353-JKO
                    13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc
                                 1Doc243
                                      219 Filed
                                    Entered Filed
                                                06/21/19
                                                  05/14/19
                                            on FLSD        Page
                                                      Docket Page10
                                                                  2 of 116
                                                             06/21/201910 Page 10 of 116




           This chapter 11 case was filed February 14, 2013, and assigned to Judge Raymond B. Ray.

   In his Petition [ECF 1] the Debtor stated under penalty of perjury that his name was Marcelo

   Meirelles De Carvalho, a/k/a Marcelo Carvalho.            The Motion indicates that the Debtor is now

   also known as His Imperial Highness Dom Marcellus. 1

           The Debtor’s First Amended Chapter 11 Plan [ECF 164] was filed April 25, 2014, and was

   confirmed by Order [ECF 181] entered July 8, 2014.                   By Motion [ECF 191] Requesting

   Discharge Prior to Completion of Payments under Plan, filed November 24, 2014, the Debtor

   sought discharge before he completed 30-year term mortgage payments on two properties in

   Miami, Florida, and represented that all other creditors dealt with in his confirmed Plan had been

   paid in full under the terms of the Plan. The early discharge motion was granted by Order [ECF

   199] Granting Motion Requesting Discharge Prior to Completion of Payments under Plan Pursuant

   to 11 U.S.C. § 1141(d)(5), entered January 15, 2015. The Court issued its Final Decree and

   Discharge of Debtor [ECF 201] and the Debtor’s Case was closed [ECF 202] on February 10,

   2015.

           The Motion [ECF 204] now before the Court, and seeking, among other things, to reopen

   the Debtor’s case, was filed more than four years later, on March 14, 2019.

                                                   Jurisdiction

           All federal courts are courts of limited jurisdiction. The jurisdiction of bankruptcy courts

   arises under the power given to Congress under Article I, Section 8, Subsection 4, “to establish ...




   1 The Debtor has also referred to himself as “The Supreme Justice of the World” and H.I.H. du Mond Dom
   Marcellus, among other titles.

                                                         2
              Case
               Case13-13353-JKO
                    13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc
                                 1Doc243
                                      219 Filed
                                    Entered Filed
                                                06/21/19
                                                  05/14/19
                                            on FLSD        Page
                                                      Docket Page11
                                                                  3 of 116
                                                             06/21/201910 Page 11 of 116




   uniform Laws on the subject of Bankruptcies throughout the United States,” and Subsection 9,

   “[t]o constitute Tribunals inferior to the supreme Court,” itself created by Article III of the

   Constitution. In turn, Congress created and defined the authority of bankruptcy courts pursuant

   to 28 U.S.C. § 1334, and created and defined the procedures under which bankruptcy cases are to

   be adjudicated pursuant to 28 U.S.C. § 157.                Procedures in the bankruptcy courts are further

   governed by the Federal Rules of Bankruptcy Procedure promulgated by the Supreme Court and

   approved by Congress.

            Here, the Debtor filed his chapter 11 petition in 2014, he complied with the requirements

   of chapter 11, and his chapter 11 Plan was duly confirmed and, at his request, a chapter 11

   discharge was entered in early 2015 and his case was closed. There is simply nothing more to do

   in his case, and the Motion does not indicate any request for modification of the confirmed chapter

   11 Plan or for any other sort of bankruptcy relief.

            11 U.S.C. § 350 provides as follows:

            § 350 Closing and reopening cases

                     (a) After an estate is fully administered and the court has discharged the

            trustee, 2 the Court shall close the case.

                     (b) A case may be reopened in the court in which such case was closed to

            administer assets, to accord relief to the debtor, or for other cause.




   2 Pursuant to the provisions of 11 U.S.C. § 1107, a debtor in possession in a chapter 11 case is equivalent to a
   trustee for all purposes relevant to the issues before the Court.



                                                             3
              Case
               Case13-13353-JKO
                    13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc
                                 1Doc243
                                      219 Filed
                                    Entered Filed
                                                06/21/19
                                                  05/14/19
                                            on FLSD        Page
                                                      Docket Page12
                                                                  4 of 116
                                                             06/21/201910 Page 12 of 116




           The Debtor has not alleged that there are assets of his estate to administer, he has not sought

   any relief related to his case, and has cited no cognizable bankruptcy-related cause. He does,

   however, request a “Continuance, and Refusal [sic] of Judge Raymond Ray, and refusal [sic] of

   debtor’s Attorneys.”     He also seeks “the disqualification of Judges and attorneys since they are

   part of an Organized Crime in the Sate [sic] of Florida and abroad,” alleging in various

   incomprehensible ways that all federal judges and other such persons are part of a “Zionist

   Organized Government” engaged in “fraud” by (or against, or both) the United States.

                                                     Recusal

           The recusal of federal judges, other than justices of the Supreme Court, is governed by 28

   U.S.C. § 455. Bankruptcy Rule 5004 makes clear that disqualification of a bankruptcy judge is

   governed by that statutory provision, which makes clear that federal judges shall recuse themselves

   in any case in which their impartiality might reasonably be questioned.      Indeed, the Due Process

   Clause of the Fourteenth Amendment to the Constitution has been construed to guarantee litigants

   the right to a “neutral and detached” 3 or impartial, judge. 4   Moreover, in a democratic republic

   in which the legitimacy of government depends on the consent and approval of the governed,

   public confidence in the administration of justice is indispensable.

           In the Motion, the Debtor sought the recusal of Judge Ray.           In response, Judge Ray

   recused himself by Order [ECF 205], entered March 21, 2019, and directed that the case be

   reassigned by the Clerk.        It was subsequently reassigned to this judge by Notice of Case




   3 Ward v. Village of Monroeville, 409 U.S. 57 (1972).
   4 Code of Conduct for United States Judges, Canon 2A.

                                                           4
              Case
               Case13-13353-JKO
                    13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc
                                 1Doc243
                                      219 Filed
                                    Entered Filed
                                                06/21/19
                                                  05/14/19
                                            on FLSD        Page
                                                      Docket Page13
                                                                  5 of 116
                                                             06/21/201910 Page 13 of 116




   Reassignment [ECF 207] entered March 27, 2019.

           In a subsequent flurry of rambling and largely incoherent and incomprehensible pleadings

   [ECF 211-218], filed between April 5, 2019 and May 6, 2019, and docketed by the Clerk as Letters

   #1 through #7, 5 the Debtor makes clear that he seeks the recusal of this judge specifically, and of

   all United States Judges, and the transfer of his grievance(s) to the International Court of Justice

   in The Hague.

                                                The rule of necessity

           In United States v. Will, 449 U.S. 200 (1980), the Supreme Court held that the adoption of

   § 455 was not intended to abrogate the rule of necessity.               Id. at 217. This rule, which has its

   roots in the common law dating back to the fifteenth century, states that “where all [judges] are

   disqualified, none are disqualified.” 6         Put another way, “a judge is not disqualified to try a case

   ... ‘if the case cannot be heard otherwise.’” 7 Quoting the maxim that “where all are disqualified,

   none are disqualified,” 8 the Ninth Circuit explained that the rule of necessity was designed to

   prevent a party from obstructing justice, forcing the removal of his or her case, and preventing the

   relevant court from deciding the matter.

           The Debtor suggests or demands, in the Motion [ECF 204] and the Letters [ECF 211-218]

   that the matter should be transferred to the International Court of Justice.              Although 28 U.S.C. §

   1782, titled Assistance to foreign and international tribunals and to litigants before such



   5 ECF 217 and ECF 218 were both docketed at “Letter #7 from Debtor.”
   6 Pilla v. Am. Bar Ass’n, 543 F.2d 56, 59 (8th Cir. 1976).
   7 Ignaccio v. Judges of the United States Court of Appeals for the Ninth Circuit, 453 F.3d 1160, 1163 (9th Cir.
   2006).
   8 Pilla, 542 F.2d at 59.

                                                            5
              Case
               Case13-13353-JKO
                    13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc
                                 1Doc243
                                      219 Filed
                                    Entered Filed
                                                06/21/19
                                                  05/14/19
                                            on FLSD        Page
                                                      Docket Page14
                                                                  6 of 116
                                                             06/21/201910 Page 14 of 116




   tribunals contains provisions for assistance by United States Courts to foreign criminal or civil

   tribunals, or to parties appearing before them, federal law contains no provision whatsoever for

   the transfer of a case, let alone a confirmed chapter 11 bankruptcy case, to the International Court

   of Justice. 9

             Because there is no mechanism by which the Debtor’s case could be transferred to the

   International Court of Justice, as he requests and demands, it must remain in the United States

   Courts.     And because the Debtor asserts that all United States Judges are disqualified from

   considering his case, none are disqualified – and this Court is stuck with it and is therefore required

   to decide the Motion, as supplemented by the Letters.

                                                       Discussion

             Despite having received notice of this hearing via mail [ECF 210], apparently being alerted

   to this hearing when he visited the clerk’s office in the United States Bankruptcy Court for the

   Southern District of Florida – Miami Division on May 13, 2019, and having attached the Notice

   of Hearing [ECF 209] to his most recent email 10 sent to a variety of court staff and other various

   entities, the Debtor failed to appear at the hearing on May 14, 2019. At the hearing, the Court

   heard from Michael Witkowski of the United States Marshals Service, and from Joe Falzone, Clerk

   of the United States Bankruptcy Court for the Southern District of Florida. The Court also read

   into the record the following email received from the Debtor at 8:49 a.m. on May 14, 2019, which



   9 For a general discussion of the fraught relations between the United States and the International Court of Justice,
   see Sean D. Murphy, The United States and the International Court of Justice: Coping with Antinomies in THE
   UNITED STATES AND INTERNATIONAL COURTS AND TRIBUNALS (Cesare Romano, ed., 2008).
   10 The Debtor’s most recent email was sent at 8:49 a.m. on May 14, 2019, 41 minutes before the scheduled 9:30
   a.m. hearing.

                                                             6
              Case
               Case13-13353-JKO
                    13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc
                                 1Doc243
                                      219 Filed
                                    Entered Filed
                                                06/21/19
                                                  05/14/19
                                            on FLSD        Page
                                                      Docket Page15
                                                                  7 of 116
                                                             06/21/201910 Page 15 of 116




   this Court construes as a threat of death to this judge and to other named and unnamed individuals.

   In pertinent part, the email states:

   TRAITORS OF HUMANITY,

   TO ALL ATTENDEES, WHETHER CLONED HUMANS OR NOT AND THEIR MASTERS,

   OF CRIMINAL HEARING [TERROR ACT]. IT IS A WAR DECLARATION IN PUBLIC

   AGAINST THE HUMANKIND BEFORE THE TRIBUNAL OF HAGUE FROM TRAITORS

   OF THE WORLD: JEW ZOG’S COMMAND IN CHIEF DONALD TRUMPH AND VLADMIR

   PUTTIN, AND ZOG’S US JUDGES RAYMOND RAY, JOHN K OLSON, CECILIA

   ANATONGA – US JUDICIARY, US COURTS INCLUDING JUSTICES OF SUPREME

   COURT OF THEN USA, YOU ARE ALL IN CONTEMPT OF INTERNATIONAL LAWS,

   LAWS OF THE LAND, YOU ALL ARE CONTRAVENERS TERRORISTS AIMED TO

   DESTRUCTION OF HUMANKIND, YOU ALL, WHETHER THIS HEARING TAKES PLACE

   OR NOT TODAY, ARE CONDEMNED TO DEATH BY ORDERS OF HIS IMPERIAL

   HIGHNESS DOM MARCELLUS.



   EXECUTIONS SHALL START EARLY TODAY!

   H.I.H. Dom Marcellus.

   The Supreme Justice of The World.



            Upon consideration of this outrageous email, other emails sent by the Debtor, 11 the


   11 The Debtor has sent dozens, if not hundreds, more emails to court staff and other entities which are similar in

                                                             7
              Case
               Case13-13353-JKO
                    13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc
                                 1Doc243
                                      219 Filed
                                    Entered Filed
                                                06/21/19
                                                  05/14/19
                                            on FLSD        Page
                                                      Docket Page16
                                                                  8 of 116
                                                             06/21/201910 Page 16 of 116




   information provided by Mr. Witkowski and Mr. Falzone at the hearing, and the rambling and nigh

   incomprehensible pleadings that assert conspiracies that this Court is unable to decipher, the Court

   has determined that the Debtor is quite possibly a threat to himself and/or others. The Court must

   put in place various precautionary measures to protect court staff and the public at large.

   Accordingly, it is hereby ORDERED that:

       1) The Debtor’s Motion to Reopen [ECF 204] is DENIED.

       2) To the extent that the Motion to Reopen [ECF 204] requests other relief, it is DENIED.

       3) The Debtor is hereby PROHIBITED from entering any of the following courthouses

            without express prior written consent from the Chief Judge of the United States District

            Court for the Southern District of Florida:

                 a. C. Clyde Atkins United States Courthouse
                    301 N. Miami Avenue
                    Miami, FL 33128

                 b. United States Courthouse
                    299 East Broward Blvd.
                    Fort Lauderdale, FL 33301

                 c. United States Bankruptcy Court
                    Flagler Waterview Building
                    1515 North Flagler Drive, 8th Floor
                    West Palm Beach, FL 33401.

       4) The United States Marshals Service is DIRECTED to prevent the Debtor from entering

            any of the locations specified above.

                 a. Any attempt by the Debtor to enter any of the locations specified above after noon



   their threatening and alarming nature, if less specific in their date of execution.

                                                               8
              Case
               Case13-13353-JKO
                    13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc
                                 1Doc243
                                      219 Filed
                                    Entered Filed
                                                06/21/19
                                                  05/14/19
                                            on FLSD        Page
                                                      Docket Page17
                                                                  9 of 116
                                                             06/21/201910 Page 17 of 116




                    on Friday, May 17, 2019, shall constitute an act of contempt. The Court shall

                    immediately hold the Debtor in contempt upon notice of any attempted entry in

                    violation of this order, and will consider all possible remedies, including but not

                    limited to the issuance of a writ of bodily attachment directing the United States

                    Marshals Service to apprehend the Debtor and to bring him before the Court for a

                    hearing forthwith.

       5) The clerk’s office staff is DIRECTED TO REJECT any filings from the Debtor in this

           case or others, whether the Debtor attempts to file documents in person, 12 by mail, or other

           means including email.

                a. Any attempt to file any document by the Debtor after noon on Friday, May 17,

                    2019, shall constitute an act of contempt.           The Court shall immediately hold the

                    Debtor in contempt upon notice of any attempted filing in violation of this order

                    and will consider all possible remedies, including but not limited to the issuance of

                    a writ of bodily attachment directing the United States Marshals Service to

                    apprehend the Debtor and to bring him before the Court for a hearing forthwith.

       6) The Debtor is DIRECTED to stop emailing chambers and court staff.

                a. Any email from the Debtor received by any employee of the United States

                    Bankruptcy Court for the Southern District of Florida after noon on Friday, May

                    17, 2019, shall constitute an act of contempt.           The Court shall immediately hold




   12 The United States Marshals Service should prevent the Debtor from ever reaching the clerk’s office in any of the
   three specified locations.

                                                           9
              Case
              Case13-13353-JKO
                   13-13353-JKO
Case 1:19-cv-22577-RNS  DocumentDoc
                                Doc 243
                                     219 Filed
                                1 EnteredFiled 06/21/19
                                                05/14/19
                                          on FLSD        Page
                                                         Page
                                                    Docket     18
                                                                10of
                                                                   of116
                                                           06/21/2019 10 Page 18 of 116




                   the Debtor in contempt upon receipt of any such email, and will consider all

                   possible remedies, including but not limited to the issuance of a writ of bodily

                   attachment directing the United States Marshals Service to apprehend the Debtor

                   and to bring him before the Court for a hearing forthwith.

               b. Chambers and court staff are DIRECTED to contact Judge Olson’s law clerk if

                   they receive any email from the Debtor after noon on Friday, May 17, 2019.

                                                  ###




   Copies to: all parties in interest.

   The clerk is further directed to serve this order via email upon all employees of the United States
   Bankruptcy Court for the Southern District of Florida, upon all employees of the United States
   District Court for the Southern District of Florida, upon the United States Marshal for the
   Southern District of Florida, and upon the United States Trustee for Region 21.




                                                   10
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     19 of 116Page 19 of 116
                                                           06/21/2019




                       EXHIBIT 2
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     20 of 116Page 20 of 116
                                                           06/21/2019


                                                                              Page 1
 1                        UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
 2
 3
 4
 5       IN RE:                           CASE NO. 13-13353-JKO
 6       MARCELO MEIRELLES DE CARVALHO,
 7                    Debtor.
         ________________________________/
 8
 9                                   ECF #223, 227
10                                   May 23, 2019
11                 The above-entitled cause came on for hearing
12     before the Honorable JOHN K. OLSON, one of the Judges
13     in the UNITED STATES BANKRUPTCY COURT, in and for the
14     SOUTHERN DISTRICT OF FLORIDA, at 299 E. Broward Blvd.,
15     Fort Lauderdale, Broward County, Florida on May 23, 2019,
16     commencing at or about 1:30 p.m., and the following
17     proceedings were had.
18
19
20
21
22
23                 Transcribed from a digital recording by:
                         Cheryl L. Jenkins, RPR, RMR
24
25


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     21 of 116Page 21 of 116
                                                           06/21/2019


                                                                              Page 2

 1
 2
                                          APPEARANCES:
 3
                      MARCELO MEIRELLES DE CARVALHO, Debtor
 4
 5
                                          ALSO PRESENT
 6
                     MICHAEL WITKOWSKI, U.S. Marshals Service
 7
                JOSEPH FALZONE, Clerk of the Bankruptcy Court
 8
                       Sabrina Livingston, Supervisor of
 9                         the U.S. Marshals Service
10                 ECRO - Electronic Court Reporting Operator
11
                                        - - - - - - -
12
13                                            INDEX
       WITNESS                                             Page
14
       MICHAEL WITKOWSKI
15       By the Court                                         3
16     JOSEPH FALZONE                                         6
         By the Court`
17
       MARCELO MEIRELLES DE CARVALHO
18       By the Court                                        58
19
20
21
22
23
24
25

                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     22 of 116Page 22 of 116
                                                           06/21/2019


                                                                              Page 3
 1                        ECRO:    All rise
 2                        THE COURT:      Thank you.      Please be seated.
 3                        We are here this afternoon in the confirmed
 4     Chapter 11 case of Marcelo Meirelles De Carvalho, whom I
 5     understand was involuntarily brought here today by the
 6     United States Marshal.
 7                        Mr. Witkowski, are you present?
 8                        MR. WITKOWSKI:       Yes, your Honor.
 9                        THE COURT:      Would you come up, please?
10                        Mr. Witkowski, I'm going to ask you to be
11     sworn, just so that we have a good record.
12                        Would you please do so?
13                        ECRO:    Do you swear or affirm that the
14     testimony you will give in this case will the truth, the
15     whole truth, and nothing but the truth under penalty or
16     perjury?
17                        MR. WITKOWSKI:       Yes.
18                        THE COURT:      Thank you.
19     Thereupon,
20                                MICHAEL WITKOWSKI,
21     having been first duly sworn, was examined and testified
22     as follows:
23                                    EXAMINATION
24                        THE COURT:      What is your name, sir?
25                        MR. WITKOWSKI:       It's Michael Witkowski,


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     23 of 116Page 23 of 116
                                                           06/21/2019


                                                                              Page 4
 1     W-i-t-k-o-w-s-k-i.
 2                        THE COURT:     Thank you.
 3                        By whom are you employed?
 4                        MR. WITKOWSKI:       United States Marshals
 5     Service.
 6                        THE COURT:     Thank you.
 7                        I entered an order on May 14th, 2019, that's
 8     at Docket Entry 219 in this Chapter 11 case, the order
 9     denying debtor's motion to reopen Chapter 11 case, denying
10     additional relief, and prohibiting certain actions.
11                        Did you serve that on Mr. Carvalho?
12                        MR. WITKOWSKI:       Yes, your Honor.
13                        THE COURT:     Personally?
14                        MR. WITKOWSKI:       Yes, your Honor.
15                        THE COURT:     And on what day?
16                        MR. WITKOWSKI:       On the 14th, in the
17     afternoon, approximately 3:00 to 4 o'clock.
18                        THE COURT:     Thank you.
19                        Subsequently I issued an order directing the
20     Clerk of this Court to issue a writ of bodily attachment
21     addressed to the United States Marshals on May 20th.                   Did
22     you receive that writ?
23                        MR. WITKOWSKI:       Yes, your Honor.
24                        THE COURT:     And that ordered Mr. Carvalho to
25     be brought before the Court.            When did you execute that


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     24 of 116Page 24 of 116
                                                           06/21/2019


                                                                              Page 5
 1     writ?
 2                        MR. WITKOWSKI:       This morning, about 10:30.
 3                        THE COURT:     Thank you, and it's Mr. Carvalho
 4     who is seated in the courtroom?
 5                        MR. WITKOWSKI:       Yes, your Honor.
 6                        THE COURT:     And tell me about the
 7     circumstances of that apprehension.
 8                        MR. WITKOWSKI:       We had a large number of
 9     people out there for any kind of safety contingences, but
10     the two deputies that went to the door made contact, and
11     while they were talking, they opened the door and
12     effectuated taking him into custody.
13                        THE COURT:     And did Mr. Carvalho say
14     anything at the time?
15                        MR. WITKOWSKI:       He was -- yes, he was
16     talking about, I believe, his case, and other things that
17     were going on, but he wasn't -- his demeanor was calm and,
18     you know, I don't think he mentioned anything that
19     involved, you know, any prior type correspondences that
20     he's had.
21                        THE COURT:     All right.      Thank you.      Thank
22     you very much.
23                        Mr. Falzone, are you present?           Would you
24     come on up, please, also?
25                        MR. FALZONE:      Sure.


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     25 of 116Page 25 of 116
                                                           06/21/2019


                                                                              Page 6
 1                        THE COURT:     Mr. Falzone, I am likewise going
 2     to swear you in.
 3                        MR. FALZONE:      Sure.
 4                        ECRO:    Do you swear or affirm that the
 5     testimony you will give in this case will be the truth,
 6     the whole truth, and nothing but the truth under penalty
 7     of perjury?
 8                        MR. FALZONE:      I do swear.
 9                        THE COURT:     Thank you.
10     Thereupon,
11                                 JOSEPH FALZONE,
12     having been first duly sworn, was examined and testified
13     as follows:
14                                   EXAMINATION
15                        THE COURT:     Mr. Falzone, would you spell
16     your name for the record?
17                        MR. FALZONE:      Sure.    It's F, as in Frank,
18     a-l-z, as in zebra, o-n-e.
19                        THE COURT:     And by whom are you employed?
20                        MR. FALZONE:      The United States Courts.
21                        THE COURT:     And you are the Clerk of this
22     Court?
23                        MR. FALZONE:      I am, yes.
24                        THE COURT:     Are you familiar with the order
25     which I entered on May 14th, 2019 prohibiting certain


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     26 of 116Page 26 of 116
                                                           06/21/2019


                                                                              Page 7
 1     actions by Mr. Carvalho?
 2                        MR. FALZONE:      I am familiar with that order.
 3                        THE COURT:     And, among other things, that
 4     order directed Mr. Carvalho to stop emailing Chambers and
 5     Court staff.       Are you familiar with that provision of the
 6     order?
 7                        MR. FALZONE:      I am, yes.
 8                        THE COURT:     Did Mr. Carvalho email Chambers
 9     and Court staff subsequent to the entry of that order,
10     which was affected by its terms noon on February 17th,
11     2019?
12                        MR. FALZONE:      He did, directly ---
13                        THE CLERK:     May 17th.
14                        THE COURT:     I'm sorry?
15                        THE CLERK:     May 17th.
16                        THE COURT:     May 17th, I'm sorry.
17                        MR. FALZONE:      May 17.
18                        THE COURT:     Yes.
19                        MR. FALZONE:      I did receive two e-mails
20     directly from Mr. Marcellus.            The first email, along with
21     other recipients, I received on May 20th at 10:59 a.m.
22     The second email I received from Mr. Marcellus was on
23     Wednesday, May 22nd at exactly 11:32 a.m.
24                        THE COURT:     When you say Mr. Marcellus, do
25     you mean Mr. Carvalho?


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     27 of 116Page 27 of 116
                                                           06/21/2019


                                                                              Page 8
 1                        MR. FALZONE:      That's correct.
 2                        THE COURT:     Oh, okay.
 3                        MR. FALZONE:      That's what I meant.
 4                        THE COURT:     Thank you.
 5                        MR. FALZONE:      Yes, sorry.
 6                        Also, if I might add, I received, and I'm
 7     not quite sure "indirectly" is the appropriate term, but
 8     perhaps an e-service of what appears to be state court
 9     notices of electronic filings.            I've been the recipient of
10     about 10 of those, and those apparently are documents that
11     are being filed in the state court, where e-recipients are
12     later added to the state court system, which causes an
13     NEF, a notice of electronic filing, to be sent to various
14     recipients.      I have been the subject of those recipients,
15     briefly identifying the document that was filed in the
16     state court, as well as the attachments containing various
17     motions and orders alike.
18                        THE COURT:     Thank you.      Thank you very much,
19     Mr. Falzone.
20                        MR. FALZONE:      Thank you.
21                        THE COURT:     Mr. Carvalho, would you belly up
22     to the microphone that's on the table in front of you?
23                        MR. CARVALHO:      Yes, can you hear me?
24                        THE COURT:     Would you make sure the mic is
25     turned on, please?


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     28 of 116Page 28 of 116
                                                           06/21/2019


                                                                              Page 9
 1                        MR. CARVALHO:      Just approach ---
 2                        THE COURT:      It is, is the green light on?
 3                        ECRO:    YES.
 4                        THE COURT:      All right.     Mr. Carvalho --
 5                        MR. CARVALHO:      Yes.
 6                        THE COURT:      -- I can hear you.
 7                        What is your full name, sir?
 8                        MR. CARVALHO:      My full name is Marcelo
 9     Meirelles De Carvalho.
10                        THE COURT:      And do you have any other names?
11                        MR. CARVALHO:      Yes, I do.
12                        THE COURT:      And what are they?
13                        MR. CARVALHO:      It's a title.
14                        THE COURT:      Yes, sir.
15                        MR. CARVALHO:      Dom Marcellus, D-o-m,
16     Marcellus.
17                        THE COURT:      And when did you acquire the
18     name Dom Marcellus?
19                        MR. CARVALHO:      By birth.
20                        THE COURT:      When you filed -- are you the
21     person who filed a Chapter 11 bankruptcy petition, Case
22     Number 13-13353, on February 14th, 2013?
23                        MR. CARVALHO:      I am the person that ordered
24     the filing through an attorney, Zach Shelomith, and there
25     was subsequent events that happened during this retaining


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     29 of 116Page 29 of 116
                                                           06/21/2019


                                                                             Page 10
 1     of U.S. officer to deal with a case of corruption in the
 2     City of Miami Beach, City of Fort Lauderdale, as well our
 3     State of Florida, which involved ---
 4                        THE COURT:     Mr. Carvalho, I will want to
 5     hear about other cases, but I want to focus on the case
 6     that's in this Court, because I'm a judge in this Court.
 7                        MR. CARVALHO:      Indeed, your Honor.
 8                        THE COURT:     Is that okay?
 9                        MR. CARVALHO:      It's about this case.
10                        THE COURT:     Oh, it is?
11                        MR. CARVALHO:      I was at that time looking
12     for protection from the federal courts, to the complexity
13     of the case, since it's an international case, involve the
14     State of Florida, a very famous U.S. Trustee,
15     Herbert Stettin, and his associates.
16                        THE COURT:     And who are his associates?
17                        MR. CARVALHO:      I have the name of them, and
18     all of them are in the public records with irrefutable
19     evidence --
20                        THE COURT:     All right.      Who is Mr. ---
21                        MR. CARVALHO:      -- promoted by themselves.
22                        THE COURT:     Who is Herbert Stettin?
23                        MR. CARVALHO:      Herbert Stettin is a judge of
24     the 11th Circuit of Courts, U.S. Trustee of case called
25     Rothstein.


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     30 of 116Page 30 of 116
                                                           06/21/2019


                                                                             Page 11
 1                        THE COURT:     All right, and who are his
 2     associates of whom you're referring?
 3                        MR. CARVALHO:      All the names is lists, among
 4     many others yet to come ---
 5                        THE COURT:     Well, name those which you now
 6     know today.
 7                        MR. CARVALHO:      Zach Shelomith, Alan Fae
 8     (phonetic), which is the CPA of the case, Zach Shelomith,
 9     was the attorney interceptor of the case, which I have
10     commissioned and trusts on him to deal with the situation,
11     and following that Julie Hough, which is not even an
12     attorney, and was representing me through a recommendation
13     or guidance of Zach Shelomith, and at the end I have to
14     look for another attorney, which is Nicholas Bangos, which
15     is also associate to Herbert Stettin.
16                        THE COURT:     In a pleading you filed at --
17     identified as document 204, filed on March 14th, 2019, you
18     say that Herbert Stettin is the father of Hillary Rodham
19     Clinton, is that correct?
20                        MR. CARVALHO:      Indeed.
21                        THE COURT:     And ---
22                        MR. CARVALHO:      Biological father.
23                        THE COURT:     And is he also the father of
24     Vladimir Putin, the president of Russia?
25                        MR. CARVALHO:      Indeed.


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     31 of 116Page 31 of 116
                                                           06/21/2019


                                                                             Page 12
 1                        THE COURT:     He is, and are there any other
 2     names, other than Dom Marcellus, or titles by which you
 3     are known?
 4                        MR. CARVALHO:      No.
 5                        Actually my birth certificate is false,
 6     which it was (inaudible) by myself, and it was done by the
 7     abductors of an infant, which I was at the time, in
 8     Brazil.     This is back in the 1950s.
 9                        THE COURT:     Who were those abductors?
10                        MR. CARVALHO:      It is the general doctor, my
11     legal father, Ismael Batiste Carvalho (phonetic), and my
12     legal mother, Hita Meirelles Carvalho (phonetic), which
13     their names is not that.
14                        THE COURT:     What is their real name?          What
15     are their real names?
16                        MR. CARVALHO:      I yet don't know, and it's
17     still on investigation.          As I said, it's an international
18     case.     I have been to Portugal, France -- or France and
19     Portugal, Italy and Austria, seeking for answers, and I
20     believe that World Intelligence Services now is working on
21     the case severely, because it involves not only a question
22     of -- domestic questions of Brazil, or Brazilian empire,
23     but is a world issue, which contains crimes against
24     humanity, such as gene or human cloning.
25                        THE COURT:     Human cloning?


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     32 of 116Page 32 of 116
                                                           06/21/2019


                                                                             Page 13
 1                        MR. CARVALHO:      Human cloning, as has been
 2     stated formally on U.S. Courts, all U.S. Courts, includes
 3     state, federal and county.
 4                        THE COURT:     All federal courts are cloned
 5     human beings?
 6                        MR. CARVALHO:      I cannot make that statement.
 7     It's up on investigation, and report of Intelligence
 8     Services.
 9                        THE COURT:     Am I a clone of someone?
10                        MR. CARVALHO:      I cannot answer that
11     question.
12                        THE COURT:     In your pleading that you filed
13     in March of this year, you refer to yourself as His
14     Imperial Highness Dom Marcellus.
15                        MR. CARVALHO:      That's correct.
16                        THE COURT:     When did you acquire the title
17     His Imperial Highness?
18                        MR. CARVALHO:      It's under investigation, and
19     the recourse will come suit (sic).
20                        THE COURT:     Well ---
21                        MR. CARVALHO:      And I have referred to Tour
22     of the Tumble (phonetic) which it contains the archives of
23     humanity, which is there, its clearly state, what is my
24     condition, or what I have inherit by birth, by DNA, which
25     is the Empire of Portugal, Austria, and other empires,


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     33 of 116Page 33 of 116
                                                           06/21/2019


                                                                             Page 14
 1     which goes in a very long story, and is very complex to be
 2     discussed this -- in this Court.             I think that nobody is
 3     qualified but me, and there are other members of the
 4     imperial family associated, they are capable, because what
 5     you have to do is to read testimony or testaments of the
 6     imperial testament of Dom Pedro, first my legal father, my
 7     biological father, which is Imperial of Brazil, and King
 8     of Portugal.
 9                        THE COURT:     So, in various of the papers
10     which I have seen in connection with this case, and please
11     understand that I have not had the ability to do the
12     research that you are describing as having done yourself,
13     when did you begin to use the title His Imperial Highness?
14                        MR. CARVALHO:      By the time that I notice
15     that I no longer could count on U.S. state -- United
16     States' protection, constitutional protection.                 As a
17     matter of fact I have subpoenaed, or court ordered to
18     depose in the case, specific case, which I was about to
19     denounce Herbert Stettin and his criminal organization,
20     and this was signed, Judge Raymond Ray, which I cite as
21     also member of this criminal organization.
22                        THE COURT:     So, Judge ---
23                        MR. CARVALHO:      And that's why I --
24                        THE COURT:     Judge Ray ---
25                        MR. CARVALHO:      -- called for the


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     34 of 116Page 34 of 116
                                                           06/21/2019


                                                                             Page 15
 1     disqualification of Judge Ray Raymond (sic) in order that
 2     can the case proceed, not as the base is who is a/k/a
 3     Marcelo Meirelles Carvalho, but the base is, is this a
 4     fraudulent bankruptcy case?           Yes, it is, and I gave all
 5     the arguments, including one self in -- myself, that I say
 6     I went bankrupt, I fake a bankruptcy in order to seek the
 7     protection of United States of America, or constitutional
 8     protections of the United States of America.
 9                        THE COURT:     Do I understand correctly, and I
10     may be oversimplifying matters --
11                        MR. CARVALHO:      Uh-huh.
12                        THE COURT:     -- that you are the Emperor of
13     Brazil?
14                        MR. CARVALHO:      Yes, I am.
15                        THE COURT:     And are you also the King of
16     Portugal?
17                        MR. CARVALHO:      Yes, I am.
18                        THE COURT:     And are you the Emperor of
19     Austria?
20                        MR. CARVALHO:      Yes, I am.
21                        THE COURT:     Thank you.
22                        Are you the Empereur Du Monde?
23                        MR. CARVALHO:      Indeed, this is based on
24     international treaties, which is a very complex issue for
25     today republics to understand.            It's (inaudible)


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     35 of 116Page 35 of 116
                                                           06/21/2019


                                                                             Page 16
 1     republics, and it's a kind of a movement that started
 2     about French Revolution if you start count from there.
 3                        THE COURT:     Are you ---
 4                        MR. CARVALHO:      And end up -- I'm sorry to
 5     interrupt --
 6                        THE COURT:     No, please.
 7                        MR. CARVALHO:      -- because it's a long story,
 8     and we end up in three world wars, and three world wars is
 9     due to Zionist organized -- or Zionist Occupied
10     Government, which is a Jewish association, which is listed
11     as a Conart theory (phonetic) which, in fact, is not, and
12     the facts today in this world demonstrated it, asked
13     (inaudible) in Brazil, which we have a president not
14     elected, and also we have a Jewish president not elected,
15     that never explained his origins to the people.
16                        So, therefore, we have elected, or elected
17     by the people, people with fake ID, what, in fact, they
18     are, and what's their intent to (inaudible) electoral.
19                        THE COURT:     You have referred to a Zionist
20     Organized Government, and you also I think said a Zionist
21     Occupied Government.         Are those the same things?
22                        MR. CARVALHO:      I call all of them ZOG,
23     Z-O-G.
24                        THE COURT:     Uh-huh.
25                        MR. CARVALHO:      And this is the way that I


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     36 of 116Page 36 of 116
                                                           06/21/2019


                                                                             Page 17
 1     saw it stated on the Wiki ledger on the web, which all the
 2     reference is stated there, and also this culminated with a
 3     situation which I have denounced Donald Trump first as
 4     Jew, second, as traitor of United States, because, in
 5     fact, I met through another member of my abductor, Moose
 6     al Taych (phonetic), which I was the engineer of a
 7     development, Green Blue Diamond, in that time, and I have
 8     denounced today Donald Trump, prior to inauguration, as in
 9     a plot to deceive, along with Russia, which end up in a
10     probe, which I don't know exactly what's the result of
11     this probe.
12                        THE COURT:     I see.
13                        On May 14th of this year, at 8:49 a.m., you
14     sent an email to a number of people, who included
15     Mr. Falzone, who is here in court today ---
16                        MR. CARVALHO:      May I open my set?
17                        THE COURT:     Yes.
18                        MR. CARVALHO:      Mr. Falzone was just on
19     behalf of Judge Raymond Ray.
20                        THE COURT:     I see.
21                        MR. CARVALHO:      And I was trying to
22     communicate with him what I had been precluded to do,
23     which is a prosecutorial process, a due process in this
24     bankruptcy, which I have been denied, and obstruct my
25     rights as a citizen of them, United States of America, by


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     37 of 116Page 37 of 116
                                                           06/21/2019


                                                                             Page 18
 1     the U.S. officers of the court, which a case that was
 2     coming from state courts, to end up to a situation which
 3     is the confinement in a mental facility, it's not even a
 4     hospital, as an individual indigent, mentally
 5     incapacitated, and seeking for defense of the United
 6     States office, which included FBI, and CIA, and also
 7     Interpol, as well as National Intelligence Service in
 8     Brazil, which is affiliated to CIA, and affiliated to
 9     Interpol.
10                        THE COURT:      Are you mentally incapacitated,
11     sir?
12                        MR. CARVALHO:       Obviously not.
13                        THE COURT:      I see.
14                        When you filed your bankruptcy case ---
15                        MR. CARVALHO:       By the way, your Honor --
16                        THE COURT:      Yes.
17                        MR. CARVALHO:       -- just to make this --
18     clarify the statement, I think it's offensive your
19     question, because --
20                        THE COURT:      Well, you have ---
21                        MR. CARVALHO:       -- I think the Court ---
22                        THE COURT:      You had used those words, sir.
23                        MR. CARVALHO:       I haven't finished yet --
24                        THE COURT:      Please.
25                        MR. CARVALHO:       -- the offensive statement.


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     38 of 116Page 38 of 116
                                                           06/21/2019


                                                                             Page 19
 1                        I'm a defender in this case.           I am suing the
 2     United States of America for frauds, and starting U.S.
 3     Judiciary by officers of the judiciary, and consequently
 4     by officers of the government, the U.S. government, and
 5     this comes from Washington to Miami, Moscow to Miami, and
 6     Brasilia to Miami.
 7                        THE COURT:     I -- all right.        Let me follow
 8     up with some questions I have, first of all about your
 9     bankruptcy case.        You filed a Chapter 11 case on
10     February 14th, 2013, right?
11                        MR. CARVALHO:      Which chapter this?
12                        THE COURT:     Chapter 11.
13                        MR. CARVALHO:      Yes, correct.
14                        THE COURT:     And in your bankruptcy petition
15     it asked for you to list all other names used by the
16     debtor in the last eight years, including married, maiden
17     and tradenames, and it says a/k/a, which is also known as,
18     Marcelo Carvalho.
19                        Did you list that you were the Emperor of
20     Brazil in that petition?
21                        MR. CARVALHO:      No.    In that petition, as I
22     said, I was under coercive force, I was forced to seek for
23     protection of United States Government, and the one way
24     that I could, to be free of the criminal organization
25     implanted in South Florida, was to seek for federal


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     39 of 116Page 39 of 116
                                                           06/21/2019


                                                                             Page 20
 1     courts, and besides after being falsely arrested, tortured
 2     in a mental facility, which I have disclaimed, and I could
 3     not say, but there is one process -- as a matter of fact,
 4     I just entered today in DCA, in 3rd DCA, District Courts
 5     of Appeals, which is just restating the appeal, and
 6     denounce everybody with irrefutable evidence in the time,
 7     you can imagine almost five years later, it's virtually
 8     impossible to deny that there is fraud, there is crime
 9     ongoing, at least in the State of Florida.
10                        THE COURT:     Were you the Emperor of Brazil
11     on February 14th, 2013?
12                        MR. CARVALHO:      Not knowing, I was.
13                        THE COURT:     When did you know -- become
14     knowing that you were the --
15                        MR. CARVALHO:      Once ---
16                        THE COURT:     -- Emperor of Brazil?
17                        MR. CARVALHO:      A trip that I made to
18     Portugal, Tour of Tumble, which is on the records, as a
19     matter of fact, and I have also on the records with FBI
20     all the information.
21                        THE COURT:     And what year did that occur,
22     sir, your trip to ---
23                        MR. CARVALHO:      Recently, I would say about
24     -- I don't know exactly, about one year and a half, two
25     years ago.


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     40 of 116Page 40 of 116
                                                           06/21/2019


                                                                             Page 21
 1                        THE COURT:     And were you the Empereur Du
 2     Monde in February of 2013?
 3                        MR. CARVALHO:      Not knowing, yes.
 4                        THE COURT:     And were you the King of
 5     Portugal at that time?
 6                        MR. CARVALHO:      Knowingly, yes.
 7                        THE COURT:     You knew in February --
 8                        MR. CARVALHO:      Yes.
 9                        THE COURT:     -- of 2013?
10                        MR. CARVALHO:      My visit ---
11                        THE COURT:     Excuse me, let me finish my
12     question.
13                        MR. CARVALHO:      Uh-huh.
14                        THE COURT:     In February of 2013, you knew
15     you were the King of Portugal?
16                        MR. CARVALHO:      Yes.
17                        THE COURT:     Why did you not list your name,
18     your title as King of Portugal on your bankruptcy
19     petition?
20                        MR. CARVALHO:      It's under investigation, and
21     it's due to reading the testament of my father, Dom Pedro
22     I, and Dom Pedro IV of Portugal, which is direct of Tour
23     to Tumble, which is Portuguese archives, historic
24     Portuguese archives, and it's there, and it's reported.
25     As a matter of fact we put pictures to FBI, CIA, and all


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     41 of 116Page 41 of 116
                                                           06/21/2019


                                                                             Page 22
 1     the agencies that are all being under surveillance
 2     illegally, but has been under surveillance, I believe, for
 3     my own protection.
 4                        THE COURT:     You knew in February 2013 that
 5     you were the King of Portugal, is that correct?
 6                        MR. CARVALHO:      When?    Year, please.
 7                        THE COURT:     February of 2013.
 8                        MR. CARVALHO:      No, not knowing I am.
 9                        THE COURT:     I see.
10                        All right.     On May 14th of 2019, which is,
11     what, a week and a half ago or thereabouts, you sent an
12     email to a number of people, including Mr. Falzone,
13     entitled traitors of humanity, to all attendees, whether
14     cloned humans or not, and their masters, a criminal
15     hearing, terror act, it is a war declaration in public
16     against the humankind before the Tribunal of Hague from
17     traitors of the world, Jews, ZOGs Commander in Chief
18     Donald Trump, and Vladimir Putin, and ZOG's U.S. Judges
19     Raymond Ray, John K. Olson, Cecilia Altonaga, U.S.
20     Judiciary, U.S. Courts, including Justices of Supreme
21     Court of then USA, you are all in contempt of
22     international laws, laws of the land, you all are
23     contraveners, terrorists aimed to destruction of
24     humankind.      You all, whether this hearing takes place or
25     not today, are condemned to death by orders of His


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     42 of 116Page 42 of 116
                                                           06/21/2019


                                                                             Page 23
 1     Imperial Highness Dom Marcellus.
 2                        You are the Dom Marcellus referred to in
 3     that communication you sent?
 4                        MR. CARVALHO:      Yes, indeed, and that was a
 5     report to the world.         It was not specific to U.S. Courts,
 6     Joe Falzone, representor, Raymond Ray, John K. Olson, and
 7     Cecilia M. Altonaga, and U.S. Judiciary, because the only
 8     person that I have made contact, to make physical contact,
 9     and that's exactly what I have request them.
10                        So please forward, make it public, that was
11     exact from the beginning, make it public, the fraud on
12     U.S. Courts, and nobody wants to make it, neither the
13     attorneys, not the judge, not the judge in the United
14     States, because certainly southeastern is the most
15     important district of U.S. Courts, and my intent was to
16     U.S. Judiciary, includes Supreme Courts and the White
17     House, specifically Donald Trump for the press.
18                        THE COURT:     And you have indicated that all
19     those persons named, who include me, are condemned to
20     death by your order?
21                        MR. CARVALHO:      If you read it, the
22     Constitution of the United States, 1776, and I have
23     rephrased the same content upon visit of a marshals, U.S.
24     Marshals to intimidate me, and I believe it was ordered
25     from John K. Olson, and the -- in that order, or that


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     43 of 116Page 43 of 116
                                                           06/21/2019


                                                                             Page 24
 1     order -- in this statement I immediately respond to, to
 2     the public, to the world, and immediately I file, which it
 3     was yesterday, a recap what exact this is about, it's
 4     about exact freedom, liberty and pursuit of happiness, and
 5     those that are opposed to that, this is the Constitution
 6     of the United States, shall be eliminated, shall be
 7     removed from the government, and We the People has to
 8     empower other government to respond on behalf of We the
 9     People.
10                        How it's going to be this?          I don't know.
11     Perhaps I'm not a constitutionalist, and not even a
12     historian to understand what the reasons, but it is from
13     the 2nd Amendment of the Constitution, which I had three
14     pistols, proper register, FBI, I have proper license, and
15     they have been confiscated by the City of Miami Police
16     Department without any explanation.
17                        I have been under false arrest, confined in
18     a mental facility as indigent, it's not even myself, which
19     involve a Brazilian government, direct involvement of
20     Brazilian government in that time.
21                        THE COURT:     Have you condemned me to death,
22     Mr. Carvalho?
23                        MR. CARVALHO:      No.
24                        THE COURT:     Your paper says you have.
25                        MR. CARVALHO:      No.


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     44 of 116Page 44 of 116
                                                           06/21/2019


                                                                             Page 25
 1                        THE COURT:     Your paper says that I and
 2     others are condemned to death by orders of His Imperial
 3     Highness Dom Marcellus.
 4                        MR. CARVALHO:      Your Honor, there is a
 5     distinction between John K. Olson and U.S. Judge John K.
 6     Olson.     Why do you ask me?
 7                        THE COURT:     I think I'm the same person, my
 8     name is John K. Olson.          I am --
 9                        MR. CARVALHO:      All right.
10                        THE COURT:     -- United States Bankruptcy
11     Judge John K. Olson.
12                        MR. CARVALHO:      At this point I'm accusing,
13     make one accusation, which is my right to do based on the
14     case bankruptcy, which I was seeking protection, and which
15     involves the most important case in United States,
16     Scott Rothstein case, which is not solved until this day,
17     which the trustee is Herbert Stettin, a U.S. Trustee,
18     worked with Raymond Ray, and Zach Shelomith, and other
19     attorneys in South Florida.
20                        I will now -- where he stands, J.K. Olson, I
21     don't know.
22                        THE COURT:     I sit ---
23                        MR. CARVALHO:      Where he stand?
24                        THE COURT:     I sit before you, sir.
25                        MR. CARVALHO:      Where he stand, U.S. Judge,


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     45 of 116Page 45 of 116
                                                           06/21/2019


                                                                             Page 26
 1     John K. Olson?
 2                        THE COURT:     Yes.
 3                        MR. CARVALHO:      He's a judge of my partner,
 4     Kevin Hinds, in the Bankruptcy Court, which we work
 5     together denouncing White House, denounce financial
 6     market, all the banks have improved, and we have also make
 7     some more fraud discovery, which I did myself, with
 8     Herbert Stettin, which he didn't want to go in that
 9     because he was working more specifically in the bankruptcy
10     case, banks, financial institutions, and the movement of
11     criminal U.S. officers, attorneys, them at that time.
12                        THE COURT:     Have you condemned to death
13     Judge Raymond Ray?
14                        MR. CARVALHO:      I do not, but United States
15     Code Article, I think, 18 indeed does, not death, but
16     penalty, which could be (inaudible) execution, especially
17     in a world war, or in a crisis as we are, and still under
18     terror act.
19                        THE COURT:     Have you condemned to death
20     Donald Trump?
21                        MR. CARVALHO:      I do not.      The law does if he
22     is guilt, and I ask is Donald Trump Donald Trump?                  Who is
23     Donald Trump?       And why there is a probe with Russia, which
24     is enemy of the United States, I understand, according to
25     the history, involvement, and where it's stated Hillary


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     46 of 116Page 46 of 116
                                                           06/21/2019


                                                                             Page 27
 1     Rodham Clinton, and Vladimir Putin, and Herbert Stettin in
 2     this situation, and why all them point out to one person,
 3     Marcelo Meirelles Carvalho, it's a fact whether we want or
 4     not, whether in Brazil, Portugal, Austria, Italy, which
 5     involve another officer, Marshal of Air (phonetic), which
 6     has known me since I was a child, which is the one that
 7     promoted and through international authorities got me visa
 8     to come to visit United States for the first time.
 9                        THE COURT:     In your email of May 14th that I
10     have referred to, you say that executions shall start
11     early today.       What did you mean by that?
12                        MR. CARVALHO:      Investigations are under way.
13                        THE COURT:     Executions.
14                        MR. CARVALHO:      I don't ---
15                        THE COURT:     Executions, Mr. Carvalho.
16                        MR. CARVALHO:      Executions ---
17                        THE COURT:     You said executions shall start
18     early today.
19                        MR. CARVALHO:      Court orders, for example.
20                        THE COURT:     What did you mean by that?
21                        MR. CARVALHO:      Court orders.       I think
22     everybody is entitled to defense, and entitled to -- even
23     as a defense, to accuse, but accuse with irrefutable
24     evidence is out of the question of who is a/k/a Marcelo
25     Meirelles Carvalho.         The question is there was a crime,


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     47 of 116Page 47 of 116
                                                           06/21/2019


                                                                             Page 28
 1     there is a crime.
 2                        THE COURT:     And what is that crime?
 3                        MR. CARVALHO:      And U.S. Courts ---
 4                        THE COURT:     What is that, what is the crime,
 5     sir?
 6                        MR. CARVALHO:      Fraud on court by U.S.
 7     officers.
 8                        THE COURT:     And for that reason those
 9     officers should be condemned to death, or have been
10     condemned to death by you?
11                        MR. CARVALHO:      The case since inception of
12     His Imperial Highness Dom Marcellus, which not knowing
13     when I came to the United States, as I said before, the
14     time that I met Donald Trump.
15                        THE COURT:     And when did you meet
16     Donald Trump, sir?
17                        MR. CARVALHO:      In 1993.
18                        THE COURT:     And what were the circumstances?
19                        MR. CARVALHO:      I was the assistant and
20     vice-president of a company, a Brazilian company, which is
21     New Florida Property, it's on the records, as a matter of
22     fact.
23                        THE COURT:     And what did you and Mr. Trump
24     discuss?
25                        MR. CARVALHO:      I didn't discuss, I was on


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     48 of 116Page 48 of 116
                                                           06/21/2019


                                                                             Page 29
 1     behalf of the company, acting on behalf of the company.
 2                        THE COURT:     I see.
 3                        MR. CARVALHO:      Trump was trying to acquire
 4     the business from my boss at the time, which his name is
 5     Moose al Taych, which is senator, and is brother of my
 6     abductor, Ismael Batiste Carvalho.
 7                        THE COURT:     Who was your abductor?
 8                        MR. CARVALHO:      Ismael Batiste Carvalho, Hita
 9     Meirelles Carvalho, the legal parents.
10                        THE COURT:     And by whom were you -- from
11     whom were you abducted?
12                        MR. CARVALHO:      Good question, and that's --
13     I'd like to ask why investigations don't come out upfront?
14     Why we cannot have that in public, published, publicized?
15     Why United States government, why the U.S. Courts deny me
16     the rights to accuse and demand the rights to know the
17     truth?
18                        THE COURT:     Well, you're here in a public
19     hearing today, in the only case which I have, which is
20     your case, that you asked me to reopen.               Do you know why
21     you're here today?
22                        MR. CARVALHO:      No.    As a matter of fact, I
23     have no idea, because basically everything that I do is in
24     public, and I have announced to everybody, included U.S.
25     Judge John K. Olson, that I am available at 54 Northeast


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     49 of 116Page 49 of 116
                                                           06/21/2019


                                                                             Page 30
 1     55th Street, and my social secure 592, and my
 2     naturalization as a citizen was revoked in the time that I
 3     swore allegiancy to the United States because everything
 4     was and is of knowledge of FBI, at least, knowledge of
 5     White House, at least, and I was induced, as is stated on
 6     the records, public records, to stay in United States,
 7     I've been suffered with a disease that I never have it,
 8     AIDS/HIV, because of the criminal organization, Jewish
 9     criminal organization of doctors, non-doctors, which they
10     have done exactly this, put me on the courts that
11     enforces, threatening for my life, and taken very
12     aggressive drugs at the time, experimental drugs for more
13     than 20 years.
14                        THE COURT:     Are you still taking ---
15                        MR. CARVALHO:      And at the end, when I tried
16     to pursue justice, there is no attorney to take the case.
17     There is no attorney of the state that take the case
18     because I was under the hands of care of Herbert Stettin,
19     the criminal.
20                        THE COURT:     And Herbert Stettin was your
21     doctor?
22                        MR. CARVALHO:      He was intercept by his son,
23     by (inaudible) son, Daniel Davis, another CIA, FBI
24     officer, which he -- I asked him during this process, not
25     knowing, I asked him, I want a wise man, a retired judge


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     50 of 116Page 50 of 116
                                                           06/21/2019


                                                                             Page 31
 1     would be wonderful, that has extensive knowledge in
 2     criminology, and -- but what we're going to do, we're
 3     going to settle the case because I -- I need just interest
 4     in my loss, financial loss in my company, and he brought
 5     Herbert Stettin, which is there, he decept me, and use me,
 6     and use my company until this day to generate profit for
 7     the insurance company, which is Hills & Casualty
 8     (phonetic) from New York, which (inaudible) Gordon, an
 9     attorney, a U.S. Attorney, is very familiar, and they are
10     still committing crimes, and that's why I am back in
11     bankruptcy at the end.
12                        THE COURT:     When did you become a
13     naturalized United States citizen?
14                        MR. CARVALHO:      2019 -- December 19, 2001, if
15     I'm not wrong.
16                        THE COURT:     And have you renounced or
17     revoked your United States citizenship?
18                        MR. CARVALHO:      It's revoked, indirectly
19     revoked by law.
20                        THE COURT:     And when did that occur, sir?
21                        MR. CARVALHO:      Read the law, it's there.
22                        THE COURT:     No, tell me when ---
23                        MR. CARVALHO:      When I ---
24                        THE COURT:     When did you revoke your
25     citizenship?


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     51 of 116Page 51 of 116
                                                           06/21/2019


                                                                             Page 32
 1                        MR. CARVALHO:      When I certified that, in
 2     fact, I am not a/k/a Marcelo Meirelles Carvalho, that my
 3     birth certificate is false, it's fake.               So, it's my duty
 4     at that time to report the authorities, not obligation,
 5     duty, and I did.
 6                        THE COURT:     And when, what was the date on
 7     which you did so, sir?
 8                        MR. CARVALHO:      It's probably in emails, I
 9     don't have all my records, because it's a very complex
10     case.
11                        THE COURT:     Do me a -- give me your -- you
12     became a U.S. citizen in 2001, and I'm just asking you,
13     when did you revoke your American citizenship?
14                        MR. CARVALHO:      The revoke was done by law,
15     the laws in the United States --
16                        THE COURT:     And when did that occur?
17                        MR. CARVALHO:      -- and it's rigged.
18                        You have to ask General Attorney of United
19     States, not me.        This is, it's a constitutional issue.
20                        THE COURT:     And of what state are you a
21     citizen?
22                        MR. CARVALHO:      I'm not citizen of any state.
23                        THE COURT:     You're not a citizen of any
24     state?
25                        MR. CARVALHO:      No.


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     52 of 116Page 52 of 116
                                                           06/21/2019


                                                                             Page 33
 1                        THE COURT:     But you are the Emperor of
 2     Brazil?
 3                        MR. CARVALHO:      Indeed.
 4                        THE COURT:     Does that mean you are a citizen
 5     of Brazil?
 6                        MR. CARVALHO:      No, I'm not, I'm royalty.
 7                        THE COURT:     And you are not a citizen of
 8     Portugal either?
 9                        MR. CARVALHO:      By ---
10                        THE COURT:     You ---
11                        MR. CARVALHO:      By inheritance, by
12     inheritance I am the primogeniture of the King of Portugal
13     at the time, and that is clearly stated in the will of --
14     as a royal document, it's a royal testament, real
15     testament, which the signor and cosigner is His Imperial
16     Highness Dom Pedro, IV, as well as his wife, His Imperial
17     Empress Maria Lepodina (phonetic), from Austria.
18                        THE COURT:     And are you also the Emperor of
19     Austria?
20                        MR. CARVALHO:      Indeed, by inheritance.
21                        THE COURT:     And are you a member of the
22     Habsburg family?
23                        MR. CARVALHO:      The last one.
24                        THE COURT:     You are the last Habsburg?
25                        MR. CARVALHO:      Yes, indeed.


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     53 of 116Page 53 of 116
                                                           06/21/2019


                                                                             Page 34
 1                        THE COURT:     And what is your relationship to
 2     Otto Von Habsburg, who was a member of the European
 3     Parliament?
 4                        MR. CARVALHO:      I don't know, I really don't
 5     know.
 6                        THE COURT:     You don't know?
 7                        MR. CARVALHO:      I know just one member of the
 8     family, which doesn't carry the Habsburg family name,
 9     Sabrina Kon (phonetic), which is also in the records.                   I
10     met her in London in 198 -- I have picture also, pictures
11     of everybody.
12                        THE COURT:     Do you know why you're here
13     today?
14                        MR. CARVALHO:      No, I don't, as I said
15     before.     Now I have an idea, but I'm glad that --
16                        THE COURT:     Well --
17                        MR. CARVALHO:      -- I'm able to ---
18                        THE COURT:     -- I entered -- I entered an
19     order on May 14th, that Mr. Witkowski testified that he
20     had personally handed to you, and that order contains a
21     provision that directs you to stop emailing Chambers and
22     court staff, and that if you did so after noon on Friday,
23     May 17th, that doing so would constitute an act of
24     contempt.
25                        MR. CARVALHO:      Let me open a statement here,


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     54 of 116Page 54 of 116
                                                           06/21/2019


                                                                             Page 35
 1     or interrupt you.        May I?
 2                        THE COURT:     If you wish.
 3                        MR. CARVALHO:      The situation, I receive it
 4     under the circumstance which I'm under coercive force,
 5     fearing for my life.         I have even a question of the
 6     officers, even they come with badge in front of my door,
 7     because I don't know anymore who is who, and as a matter
 8     of fact I lost the trust in the U.S. government due to
 9     obvious circumstance, that I'm still threatened for my
10     life, or fearing for my life, and I have received so many
11     threats from Herbert Stettin and his criminal
12     organization, include the attorneys, especially the
13     attorneys, and everything is on the records.
14                        Therefore, I receive it, and I have demand
15     order, Mr. Joe Falzone, and I just kind of made this kind
16     of aggressive telephone calls, which is on the records,
17     too, I hope so, but it was indeed to instigate him, make
18     it public, give me access to U.S. Courts, as any attorney.
19                        THE COURT:     Here you are, sir.        This is --
20                        MR. CARVALHO:      But, sir --
21                        THE COURT:     -- a United States Court.
22                        MR. CARVALHO:      -- to get here, you know
23     exactly what happened.
24                        THE COURT:     Yes.
25                        MR. CARVALHO:      Because you ---


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     55 of 116Page 55 of 116
                                                           06/21/2019


                                                                             Page 36
 1                        THE COURT:     Because you disobeyed my order.
 2                        MR. CARVALHO:      I haven't finished, please.
 3                        THE COURT:     I haven't finished with you
 4     either, but --
 5                        MR. CARVALHO:      But if you interrupt me --
 6                        THE COURT:     -- go ahead.
 7                        MR. CARVALHO:      -- you don't need to be --
 8     how you are, due to a motion that I made, first, not even
 9     to reopen the case, a motion to denounce one more time the
10     crimes in U.S. Courts by officers of the Courts, and
11     immediate disqualification of Raymond Ray and U.S.
12     officers of said Court, if you want to discuss the
13     corruption, and then corruption of U.S. Courts.                 How we
14     going to do this situation?
15                        It's very simple, and I say make it public,
16     please, let me do -- I do myself.             Everybody knows who I
17     am.    I rephrase everything.         I don't need citizenship.          I
18     don't need anything.         I'm just, as We the People,
19     John Doe, an indigent that has been in a mental facility
20     for seven months, without any assistance from the U.S.
21     Government, FBI, CIA, and not the White House, knowingly
22     that it's about His Imperial Highness Dom Marcellus, at
23     least from Brazil, because there I was intercepted by
24     Elizabeth Clark, an FBI officer, Mr. Ronald Reagan, in
25     1980s intercept me, along with another one, Peter Riley,


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     56 of 116Page 56 of 116
                                                           06/21/2019


                                                                             Page 37
 1     which his father is a CIA officer, acted in Latin America,
 2     and which I was intercepted in Brazil, and somehow used in
 3     Brazil, and been kidnapped in Brazil, and later on I was
 4     running from Brazil because of my abductors, and the
 5     corrupt government that we have there, and the corrupt
 6     society.
 7                        I went to Europe to seek exile, one way or
 8     another in England, which I have another government
 9     attempt against my life, all for His or Her Royal
10     Highness, which is not Elizabeth II, which is cousin of my
11     legal grandmother, which is not my legal grandmother, or
12     is illegal on the paper, in a fake paper, which is Morate
13     (phonetic).      Menz -- Morate is Menz.          So, everything is on
14     the public records.
15                        I don't understand what is the issue if I
16     should come here to discuss who is a/k/a Marcelo, or is
17     there or not fraud in U.S. Courts and if, indeed, what we
18     have done, if this person doesn't silence, must have a
19     reason, and why nobody challenging him on courts.
20                        THE COURT:     Mr. Carvalho ---
21                        MR. CARVALHO:      Why nobody going to allow him
22     to speak on courts?
23                        THE COURT:     Mr. Carvalho, I entered an order
24     on May 14th which ordered you to stop sending emails to
25     the staff and the court officials of this Court.


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     57 of 116Page 57 of 116
                                                           06/21/2019


                                                                             Page 38
 1                        MR. CARVALHO:      I receive ---
 2                        THE COURT:     And you received that order, and
 3     you have disobeyed that order.
 4                        MR. CARVALHO:      No.
 5                        THE COURT:     Yes, you have.
 6                        MR. CARVALHO:      I have not.
 7                        THE COURT:     Yes, you have.
 8                        MR. CARVALHO:      How you know?       What's the
 9     facts, your Honor?
10                        THE COURT:     Because Mr. Falzone just
11     testified to that fact.
12                        MR. CARVALHO:      What's the facts, your Honor?
13                        THE COURT:     Mr. Falzone has testified to the
14     fact.
15                        MR. CARVALHO:      I asked the officer that came
16     down, identified himself, I am under arrest?                No, you're
17     not.    So why you all are here for?           Please, stay outside
18     my property.       The City of Miami backing them, threaten me
19     one more time to confiscate me, or to abduct me direct
20     from my home, which is a violation of constitutional
21     rights, but -- or seize me illegally, but nevertheless he
22     had an envelope and gave me, and told me that it was a
23     court order.       This came from U.S. Courts to you, and I got
24     it.    Thank you.      I'm not going to read it, but thank you
25     very much, and I have not read it.             The envelope is


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     58 of 116Page 58 of 116
                                                           06/21/2019


                                                                             Page 39
 1     sealed.     It's still with others that have been refused by
 2     U.S. Courts to receive, as evidence of, indeed, in depth
 3     corruption in U.S. Courts.
 4                        THE COURT:     You were ordered to stop sending
 5     emails to the staff of this Court.
 6                        MR. CARVALHO:      Uh-huh.
 7                        THE COURT:     You willfully violated that
 8     order by continuing to send emails to the staff of this
 9     Court, which among other things threatens them, as you
10     have threatened me, as you have threatened the President
11     of the United States, as you have threatened Judge Ray,
12     and your threats are that we are condemned to death by
13     your order, and that execution shall start early today,
14     May 14th, 2019.
15                        MR. CARVALHO:      And ---
16                        THE COURT:     And do you not understand why I
17     am concerned about that?
18                        MR. CARVALHO:      Let me answer you in the same
19     response to your Honor, U.S. Judge, indeed I received the
20     document, or the envelope.           I don't know the content, I
21     have not read, so I did not disobey the order, and
22     everything I have done is always in public, and demanding
23     the U.S. Courts, I don't care if it is J.K. Olson, or Ray
24     Raymond, or Cecilia Altonaga, publish, make it public, let
25     the other parties come to defend themselves, and I named


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     59 of 116Page 59 of 116
                                                           06/21/2019


                                                                             Page 40
 1     specifically Hillary Clinton, I don't recall naming
 2     Donald Trump at the time, but specifically Vladimir Putin,
 3     specifically the Embassy of Brazil, specifically the
 4     Embassy of Portugal.
 5                        Why not claim, call everybody in, and all
 6     that to be fine in Bankruptcy Court, Chapter 11, because
 7     all them involve bankruptcy issues, which is financial
 8     fraud, in consequence I lost my ability to make my
 9     payments, which pretty much I didn't owe anybody but the
10     banks for mortgage.
11                        THE COURT:     Mr. Carvalho, your case
12     proceeded in its bankruptcy proceedings.               You filed a
13     first amended Chapter 11 plan on April 25th, 2014, and
14     that plan was confirmed by order of Judge Ray, that was
15     entered on July 8, 2014.
16                        MR. CARVALHO:      Objection.
17                        THE COURT:     Yes.
18                        MR. CARVALHO:      I was precluded, and I was
19     guided by the attorney, criminal, my attorney at the time,
20     which I had retained, which was passed hands from
21     Zach Shelomith to Julie Hough, and finally another corrupt
22     U.S. officer, pretend to be U.S. officer, Nicholas Bangos,
23     son of a U.S. Judge --
24                        THE COURT:     Who is Mr. Bangos' ---
25                        MR. CARVALHO:      -- Ungaro.


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     60 of 116Page 60 of 116
                                                           06/21/2019


                                                                             Page 41
 1                        THE COURT:     Who is Mr. Bangos' father?
 2                        MR. CARVALHO:      Nicholas Bangos, U.S. -- it's
 3     the attorney, the last attorney in the case.
 4                        THE COURT:     Yes, you said he was the son of
 5     a U.S. Judge.
 6                        MR. CARVALHO:      Yes.
 7                        THE COURT:     Who is his father?
 8                        MR. CARVALHO:      Richard Burton.       I'm not ---
 9                        THE COURT:     Richard Burton?
10                        MR. CARVALHO:      Yes, Burton, also most likely
11     involved in the Rothstein case, a very known, prominent
12     attorney in Florida, the State of Florida --
13                        THE COURT:     You ---
14                        MR. CARVALHO:      -- and U.S. Courts as well.
15                        THE COURT:     You filed a motion requesting a
16     discharge prior to the completion of payments under the
17     plan.     That motion was filed on November 24th, 2014, and
18     you sought a discharge of your obligations prior to the
19     completion of your mortgage payments on two properties in
20     Miami, and you represented in that motion that all other
21     creditors dealt with in your confirmed Chapter 11 plan had
22     been paid in full.
23                        That motion for early discharge was granted
24     by order entered January 15th, 2015, and the Court issued
25     it's final decree and discharge, and your case was closed


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     61 of 116Page 61 of 116
                                                           06/21/2019


                                                                             Page 42
 1     on February 10th, 2015.          That's why I didn't reopen your
 2     case, because there is nothing left to do in your
 3     bankruptcy case.
 4                        So, I have been ---
 5                        MR. CARVALHO:      Indeed there is, and ---
 6                        THE COURT:     Oh, there is.       What is that?
 7                        MR. CARVALHO:      It is on public records of
 8     Miami-Dade, 11th District, Circuit of Courts, which I
 9     direct denounce Herbert Stettin, and I did ask today why
10     not document which denounced also Judge Eig -- Eig, what's
11     his last name?       I forget.      Spencer, and among all the
12     judges in U.S., in Miami-Dade Courts, which all of them in
13     cahoots, and it's something that we cannot deny, 2008
14     collapse, and all the cries of bankruptcies -- not
15     bankruptcies, but foreclosures that nobody wins but the
16     attorneys, and the judges, and the trustees, like
17     Scott Rothstein case.
18                        THE COURT:     Herbert Stettin did not appear
19     in your bankruptcy case.
20                        MR. CARVALHO:      He does appear.
21                        THE COURT:     No, he doesn't.
22                        MR. CARVALHO:      He's direct mentor of it, and
23     also he has one, his partner, in the same office, Bill
24     Houma (phonetic), which assist me, along with all the
25     criminals, doctors, Steinhardt, which is Raphael


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     62 of 116Page 62 of 116
                                                           06/21/2019


                                                                             Page 43
 1     Steinhardt, Judge of the 11th District, buddies of
 2     Herbert Stettin, to frame it in the current situation that
 3     I was put at risk, now at that time was a/k/a Marcelo
 4     Meirelles Carvalho, because until I get there, they want a
 5     just indigent person, without no education, naming Marcelo
 6     Meirelles by accident, that came from Brazilian embassy
 7     for the second time in less than 24 hours, and this is the
 8     issue.
 9                        Now, you asked me what I have done since,
10     after, or before the final order, which is not a final, we
11     know that's an interim order, it has the same order as the
12     Kevin Hinds case, which U.S. Judge J.K. Olson is the
13     Judge, and which he's very happy because it has assist him
14     in this masquerade or face off the crimes in U.S. Courts
15     by U.S. officers.
16                        I just got on the (inaudible) with my stats
17     of His Imperial Highness, at least to Brazil, and with
18     authority that I have whether people once or not --
19     whether this Court accept or not as a royalty, and an
20     important, and vital, and center of the most crisis that
21     we see to date in the world.
22                        THE COURT:     Mr. Carvalho, when you filed
23     your bankruptcy case, you did not tell us that you were
24     the Emperor of Brazil.
25                        MR. CARVALHO:      I didn't know, your Honor.


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     63 of 116Page 63 of 116
                                                           06/21/2019


                                                                             Page 44
 1     Everything I did was in good faith, to the best of my
 2     knowledge, and even that, on the siege, since 1996, '97,
 3     or since I got my first job as a tourist, which part of
 4     the abductors, the family that abduct me, in cahoots with
 5     other members already in the United States, like
 6     Harold Rosen, a very famous attorney, a former judge in
 7     the City of Miami Beach, as well as a mayor of the City of
 8     Miami Beach, which belongs to the same family, which they
 9     abduct me.
10                        And after that I have the doctors, with fake
11     HIV tests, which I have tried many times, this masquerade,
12     or to find at least an answer of negative or a mistake,
13     and beyond that for 20 years, and seeking justice one way
14     or another, not knowing who the fact is a/k/a Marcelo
15     Meirelles Carvalho.         What notice -- who is a/k/a Marcelo,
16     and I notice that I'm much more important to everybody,
17     including the U.S.A., included for White House, included
18     for Donald Trump recently, or Vladimir Putin, also the
19     same family, all of them Jewish, all of them members of
20     ZOG, Zionist Occupied Government, which we have in Brazil
21     and in United States.
22                        THE COURT:     You sent an email on May 14th
23     which indicated that Judge Ray, and I, and others were
24     condemned to death, and that executions would start early
25     today.


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     64 of 116Page 64 of 116
                                                           06/21/2019


                                                                             Page 45
 1                        Do you plan to harm anyone who is in this
 2     courthouse?
 3                        MR. CARVALHO:      No.
 4                        THE COURT:     Do you intend to carry out the
 5     executions that you threatened?
 6                        MR. CARVALHO:      No.
 7                        THE COURT:     Do you plan to execute me?
 8                        MR. CARVALHO:      No.
 9                        THE COURT:     Then why did you tell people
10     that you were intending to?
11                        MR. CARVALHO:      Because U.S. Code prescribe
12     crimes such as treason, subversion, and dison, citons
13     (phonetic), I don't know exactly what the terms is, which
14     involves, among them, which it has to be executive order,
15     Commander In Chief of Elimination of Enemy, and also
16     prescribed by the Constitution of the United States is the
17     many important -- the only item in the Constitution of
18     United States 1776, at that time, which is inalienable
19     rights, and if somebody oppose to that, shall be removed,
20     eliminated if it's needed, and that upon that comes a
21     Second Amendment, which is another defense of any citizen
22     of a nation.
23                        THE COURT:     The United States Marshals
24     Service confiscated a firearm from you previously.
25                        MR. CARVALHO:      Uh-huh.


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     65 of 116Page 65 of 116
                                                           06/21/2019


                                                                             Page 46
 1                        THE COURT:     Are you in possession of any
 2     other weapons?
 3                        MR. CARVALHO:      No, I am not.
 4                        THE COURT:     Do you have -- own any other
 5     weapons?
 6                        MR. CARVALHO:      Three.     No, just all those
 7     reported and bought in the same store, by the way.
 8                        THE COURT:     And what store was that?
 9                        MR. CARVALHO:      Nothing, I'm asking, I'm the
10     plaintiff in that case, defendant/plaintiff, so I just
11     make accusations, and I'm still waiting for U.S.
12     protections, and I hope that now I'm fully protected, and
13     I hope that by this time now United Nations, which you can
14     verify, if it has not verified already, if, in fact, this
15     person is royalty at least, in fact this person is
16     important for the world at least, and why he's been so
17     persistent in one thing.          There is fraud everywhere, and
18     somebody comes from Brazil, let's assume that it's just a
19     son of a general doctor, or of the intelligence service,
20     direct with the presidency of Brazil, Congress, Supreme
21     Courts of Brazil, with a huge influence in on-goings in
22     Brazil, involve more than seven presidents of Brazil in
23     the family, which they have also -- they are ZOG, Zionist
24     Occupied Government, all of them Jew, not me knowing, and
25     I am, according with Brazilian laws, Catholic, and also on


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     66 of 116Page 66 of 116
                                                           06/21/2019


                                                                             Page 47
 1     top of this we have Vatican, which are not ZOG member,
 2     Pope.
 3                        THE COURT:     The Pope?
 4                        MR. CARVALHO:      Which is also from the family
 5     Meirelles Carvalho.
 6                        THE COURT:     The Pope is from your family?
 7                        MR. CARVALHO:      Not my family.       The family
 8     that gave the name to me, or name it as family member of.
 9                        And now I ask you, is that possible?             Why
10     this person, this subject, why this man, which is an
11     engineer, coming here legally, found a great job, the most
12     important job at that time in the United States, two high
13     rise buildings in Miami Beach, a lot of million dollars,
14     more than half a billion dollars in business, is the vice
15     -- assistant of the vice president, and related to the
16     owner of development, which Donald Trump also a member of
17     it, of this family, because I cannot say how dissimilar
18     they are, they have so many names that it's unbelievable,
19     and that's the point.
20                        If everybody knows that Donald Trump, in
21     fact, is a Jew, or Jewish, I doubt that he would be today
22     president.
23                        If you say the Supreme Courts of the United
24     States have more than four U.S. Judge that are Jewish,
25     it's absurd, because United States is not Jewish.                  I think


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     67 of 116Page 67 of 116
                                                           06/21/2019


                                                                             Page 48
 1     that is a part of religion, is a part of a religion
 2     movement.
 3                        But however, I think everybody cares one
 4     thing, it's the faith, and blindly, and generically
 5     believe in governments, and that's why the most important
 6     act, which is the vote, scrutinize the accusatory process
 7     of the due process of those that represent We the People.
 8     We don't do -- do not exercise the most important right,
 9     including to dethrone them, because it creates a kind of
10     situation which it did become an empire, and it is exactly
11     what it is, Brazil, Russia, and United States, and Vatican
12     are together.
13                        THE COURT:     And the Vat -- --
14                        MR. CARVALHO:      And all them are Jew.
15                        THE COURT:     Is the Vatican a Zionist
16     Occupied Government?
17                        MR. CARVALHO:      Yes, it is, it's a state.
18                        THE COURT:     Are you currently under
19     treatment from any physician?
20                        MR. CARVALHO:      No, I don't need it.
21                        THE COURT:     And are you currently taking any
22     medications?
23                        MR. CARVALHO:      No, I'm not.
24                        THE COURT:     I have found you to be in
25     contempt of Court because you disobeyed my order to stop


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     68 of 116Page 68 of 116
                                                           06/21/2019


                                                                             Page 49
 1     sending emails to the court staff.
 2                        MR. CARVALHO:      Not knowingly.
 3                        THE COURT:     You know today about that order.
 4     You know that ---
 5                        MR. CARVALHO:      I haven't read the order yet.
 6                        THE COURT:     I have read parts of it into the
 7     record here today.
 8                        MR. CARVALHO:      I haven't read it yet --
 9                        THE COURT:     And ---
10                        MR. CARVALHO:      -- so I'm not aware that I
11     have an order to --
12                        THE COURT:     You ---
13                        MR. CARVALHO:      -- be here in person.
14                        And prior to this ---
15                        THE COURT:     Yeah, we'll bring you a copy.
16                        MR. CARVALHO:      Okay.
17                        THE COURT:     And you may read it by yourself,
18     and I'll leave the bench for a moment while you do that,
19     and then I'll come back, but I'm going to instruct you to
20     read it.
21                        MR. CARVALHO:      All right.
22                        Another question ---
23                        THE COURT:     It's 10 pages long, so it
24     shouldn't take you terribly long, at the type is large.
25                        MR. CARVALHO:      Your Honor --


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     69 of 116Page 69 of 116
                                                           06/21/2019


                                                                             Page 50
 1                        THE COURT:     Yes, sir.
 2                        MR. CARVALHO:        -- I have one more
 3     submission.
 4                        Have you read the order issued by Judge --
 5     U.S. Judge Raymond Ray?
 6                        THE COURT:     Which one?
 7                        MR. CARVALHO:        October 4th, 2013.
 8                        THE COURT:     I don't know if I have or not.
 9                        MR. CARVALHO:        That is the key --
10                        THE COURT:     What does it say?
11                        MR. CARVALHO:      -- element.
12                        THE COURT:     What does it say?
13                        MR. CARVALHO:      That I should appear before
14     U.S. Courts to tell why I became -- I plead for privilege,
15     not the rights, in the Bankruptcy Courts.
16                        THE COURT:     So you want me to read an order
17     from Judge Ray in your case from October 2013?
18                        CARVALHO:     Yes.
19                        THE COURT:     I will go -- I will go get a
20     copy --
21                        MR. CARVALHO:      And following that --
22                        THE COURT:     -- and read it.
23                        MR. CARVALHO:      -- see what happened on
24     October 3rd, 2013, and October 1st, 2013.
25                        THE COURT:     I will go ---


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     70 of 116Page 70 of 116
                                                           06/21/2019


                                                                             Page 51
 1                        MR. CARVALHO:      Those catalyze what I say,
 2     indeed I was coerced and forced since fearing for my life.
 3                        THE COURT:     I will read them, Mr. Carvalho.
 4                        MR. CARVALHO:      Thank you.
 5                        THE COURT:     Everybody keep your seats.
 6                        And, Michael, please give Mr. Carvalho the
 7     order.
 8                        (Thereupon, a recess was had, after which
 9                the following proceedings were had.)
10                        THE COURT:     Thank you.      Please be seated.
11                        Mr. Carvalho, during our -- the last few
12     minutes when we took a break, my law clerk had given you a
13     copy of the order which I entered on May 14th, 2019, and
14     which Mr. Witkowski delivered to you that afternoon.
15                        Have you now read it?
16                        MR. CARVALHO:      Yes, I did.
17                        THE COURT:     And do you understand that you
18     are prohibited from entering the courthouses that are
19     listed there, the Atkins Courthouse in Miami, this
20     courthouse, and the Bankruptcy Court in West Palm Beach?
21     Do you understand you're prohibited from entering those
22     buildings?
23                        MR. CARVALHO:      Yes, now I understand.          Any
24     federal facility or just ---
25                        THE COURT:     The only buildings I have listed


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     71 of 116Page 71 of 116
                                                           06/21/2019


                                                                             Page 52
 1     are those three.
 2                        MR. CARVALHO:      In another district of
 3     courts, can I?
 4                        THE COURT:     I have not ordered you not to.
 5                        MR. CARVALHO:      Not them.
 6                        THE COURT:     I have not ordered you in
 7     respect of any building except the buildings occupied by
 8     the United States --
 9                        MR. CARVALHO:      Your Honor --
10                        THE COURT:     -- Bankruptcy Court.
11                        MR. CARVALHO:      -- I am precluded to file any
12     accusation in U.S. Courts --
13                        THE COURT:     I --
14                        MR. CARVALHO:      -- in relation to the ---
15                        THE COURT:     Would you listen to my
16     questions?      And I'm trying to be very specific with you,
17     Mr. Carvalho.
18                        MR. CARVALHO:      All right.
19                        THE COURT:     Do you understand that I have
20     entered an order prohibiting you from entering those three
21     specific buildings?
22                        MR. CARVALHO:      All right.      I do understand
23     now with your explanation.
24                        THE COURT:     And will you obey that order?
25                        MR. CARVALHO:      Yes, I will.


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     72 of 116Page 72 of 116
                                                           06/21/2019


                                                                             Page 53
 1                        THE COURT:     I have also directed the United
 2     States Marshals from preventing you from entering those
 3     three buildings.        Do you understand that?
 4                        MR. CARVALHO:      Yes, I do.
 5                        THE COURT:     And will you obey any
 6     instruction from the United States Marshals --
 7                        MR. CARVALHO:      Yes.
 8                        THE COURT:     -- not to enter those buildings?
 9                        MR. CARVALHO:      As always I have done,
10     your Honor.
11                        THE COURT:     As what?
12                        MR. CARVALHO:      As always I have done, I
13     follow the law.
14                        THE COURT:     Do you understand that I have
15     directed the Clerk of the Court to reject any filings
16     which you file in the United States Bankruptcy Court,
17     whether in person, or by mail, or by email?
18                        MR. CARVALHO:      I do understand based on your
19     brief explanation, but also you have to understand that
20     has been challenged, and that all the documents has been
21     filed in U.S. Courts prior to Bankruptcy Court.
22                        THE COURT:     I am only directing you in
23     respect of this Court.
24                        MR. CARVALHO:      All right.
25                        THE COURT:     And will you follow that order?


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     73 of 116Page 73 of 116
                                                           06/21/2019


                                                                             Page 54
 1                        MR. CARVALHO:      Yes, I said before I follow
 2     the law, U.S. laws.
 3                        THE COURT:     I have directed you to stop
 4     sending emails to the -- to any officer or employee of the
 5     United States Bankruptcy Court for the Southern District
 6     of Florida, and by that I mean whether you send them
 7     directly, or you send them through some noticing service,
 8     that is, as you have done, by including Court personnel,
 9     Mr. Falzone and others, in the list of those receiving
10     notice -- documents which you have filed in state courts.
11                        MR. CARVALHO:      Your judicial order include
12     other cases that originated from the fraud?
13                        THE COURT:     My order is that you stop
14     emailing the staff of the United States Bankruptcy Court
15     for the Southern District of Florida.
16                        MR. CARVALHO:      And the civil division, as
17     well as criminal, as well as international division --
18                        THE COURT:     Mr. ---
19                        MR. CARVALHO:      -- of this Court?
20                        THE COURT:     Mr. Carvalho, the United States
21     Bankruptcy Court does not have a civil division, it does
22     not have a criminal division, and it does not have an
23     international division.          It is a singular court, and I
24     have ordered you to stop emailing anybody employed by or
25     associated with the United States Bankruptcy Court, and


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     74 of 116Page 74 of 116
                                                           06/21/2019


                                                                             Page 55
 1     within that definition, within that order, I mean emailing
 2     them directly, or indirectly, by including them in
 3     noticing services or other indirect transmission methods.
 4                        MR. CARVALHO:      I do understand.
 5                        THE COURT:     Do you understand that?
 6                        MR. CARVALHO:      Yes, I do.
 7                        THE COURT:     Will you stop emailing them?
 8                        MR. CARVALHO:      Yes.
 9                        THE COURT:     Do you understand that if you do
10     not stop emailing them, I will enter a further order
11     finding you in contempt, and directing the Marshals to
12     bring you here?
13                        MR. CARVALHO:      Yes, I do understand.
14                        THE COURT:     And with that understanding
15     you're going to stop, is that right?
16                        MR. CARVALHO:      Actually I never intend to
17     send to any officer of United States, because I don't know
18     them.
19                        What do I know?       That they represent this
20     Court, U.S. Courts, which I have denounced fraud on it
21     with specific names that comes from Miami-Dade 11th
22     District Courts, which happens to be Herbert Stettin,
23     U.S. Trustee, and it's most important case in the State of
24     Florida called Scott Rothstein case, yet not solved.
25                        THE COURT:     Mr. Carvalho, to be clear, those


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     75 of 116Page 75 of 116
                                                           06/21/2019


                                                                             Page 56
 1     whom you have listed in these emails, including
 2     specifically the one which you sent at 8:49 a.m. on
 3     May 14th, 2019, was addressed to Mr. Falzone, was
 4     addressed to --
 5                        MR. CARVALHO:      Officer ---
 6                        THE COURT:     -- Judge Isicoff's chambers, to
 7     Emily Maza, Emily Stone, Noemi Sanabria, Jennifer Rolph,
 8     Cheryl Kaplan, Susan Gutierrez, Dawn Leonard,
 9     Marcy Gateil, Corinne Aftimos, Jackie Antillon,
10     Tara Trevorrow, Jordan Carter, Maria Romaguerra, Joseph
11     Costanzo, Michael Bolling, Christina Romero, Betty Robina,
12     Adam Gilbert, Edy Gomez, and there may well be others on
13     this list, but do you understand that you are, and have
14     been for the past almost week, under an order not to
15     directly or indirectly email any of those people, do you
16     understand that?
17                        MR. CARVALHO:      Yes, I do.
18                        THE COURT:     All right.
19                        MR. CARVALHO:      Your Honor, when you say
20     email them, correspond to them, or correspond to
21     U.S. Courts via, for example, United States Postal
22     Service, which I have done initially as is.
23                        THE COURT:     You may not serve anything to
24     the United States Bankruptcy Court for the Southern
25     District of Florida unless you ask my permission in


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     76 of 116Page 76 of 116
                                                           06/21/2019


                                                                             Page 57
 1     advance, and I give it to you.
 2                        And right now I don't have much inclination,
 3     because in your individual bankruptcy case, which is the
 4     only case of yours with which I have any connection, that
 5     case is over and done.          Everything that you could have
 6     asked for in that case was granted, and there is nothing
 7     left to do.
 8                        MR. CARVALHO:      Objection, your Honor.
 9                        THE COURT:     That case is over and done for
10     more than four years.
11                        MR. CARVALHO:      Objection, your Honor.          I
12     didn't ask any monetary, any favor from U.S. Courts, any
13     favor from U.S. laws.         What I asked for justice, as state
14     in U.S., in U.S. laws.          I don't need any kind of advice,
15     or any kind of goodwill of any judge in any court on this
16     planet.
17                        THE COURT:     All right.      Are you going to do
18     what I have ordered you to do?
19                        MR. CARVALHO:      It is a U.S. judicial order,
20     yes, I take it.
21                        THE COURT:     And are you going to not do what
22     I have ordered you not to do?
23                        MR. CARVALHO:      To Bankruptcy Courts, yes, as
24     you stated, and I would like to have the transcripts, if I
25     am I allowed, because it's a very complex order, because


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     77 of 116Page 77 of 116
                                                           06/21/2019


                                                                             Page 58
 1     your order, it contradict with the accusations that I have
 2     done, and it primary contradicts with the case that
 3     incepts in 2013, which it was exactly what end up to date
 4     five years later --
 5                        THE COURT:     Mr. ---
 6                        MR. CARVALHO:      -- and in this Court, as a
 7     matter of fact.
 8                        THE COURT:     Mr. Carvalho, you are under
 9     oath.     Do you remember that?
10                        MR. CARVALHO:      Yes.
11                        THE COURT:     I swear you in --
12                        MR. CARVALHO:      No.
13                        THE COURT:     -- and you swore to tell the
14     truth?
15                        MR. CARVALHO:      No, I'm not sworn in.
16                        THE COURT:     How did we do that?
17                        All right.     Would you please swear in
18     Mr. Carvalho?
19                        MR. CARVALHO:      Yes.
20                        ECRO:    Raise your right hand.
21                        Do you swear or affirm that the testimony
22     you will give in this case will be truth, the whole truth,
23     and nothing but the truth under penalty of perjury?
24                        MR. CARVALHO:      Yes, I do.
25                                   EXAMINATION


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     78 of 116Page 78 of 116
                                                           06/21/2019


                                                                             Page 59
 1                        THE COURT:     Mr. Carvalho, you are now under
 2     oath.
 3                        I asked you if you would obey each of the
 4     provisions of the order which I entered on May 14th.
 5                        MR. CARVALHO:      Yes, I do.
 6                        THE COURT:     And will you do that -- will you
 7     cease doing that which I have ordered you not to do?
 8                        MR. CARVALHO:      Yes, I will.
 9                        THE COURT:     All right.      Do you understand
10     that you are prohibited from entering the Clyde Atkins
11     Courthouse in Miami, located at 301 North Miami Avenue?
12                        MR. CARVALHO:      Yes, I do.
13                        THE COURT:     And do you understand you're
14     prohibited from entering this courthouse?
15                        MR. CARVALHO:      Yes, I do.
16                        THE COURT:     And do you understand that you
17     are prohibited from entering the building in which the
18     United States Bankruptcy Court is located in West Palm
19     Beach?
20                        MR. CARVALHO:      Now I am.
21                        THE COURT:     And do you understand that you
22     are prohibited from doing so without the express prior
23     written consent from the Chief Judge of the United States
24     District Court for the Southern District of Florida?
25                        MR. CARVALHO:      Now I am.


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     79 of 116Page 79 of 116
                                                           06/21/2019


                                                                             Page 60
 1                        THE COURT:     And you will abide by those
 2     instructions?
 3                        MR. CARVALHO:      Yes, I will.
 4                        THE COURT:     And do you understand that you
 5     may not file anything in this bankruptcy case, or in any
 6     other bankruptcy case, whether it's in person, by mail, or
 7     by any other means including email?
 8                        MR. CARVALHO:      I do not understand your
 9     question.      It's a gag order?
10                        THE COURT:     I am instruct -- I have ordered
11     you, and the language which we went over previously said
12     that you are to stop filing documents in this case.
13                        MR. CARVALHO:      I have agreed upon -- not
14     agree.     I have said that I will do what U.S. Courts order
15     me to do, stop emailing to Bankruptcy Courts --
16                        THE COURT:     And stop ---
17                        MR. CARVALHO:      -- which is cited three cases
18     here, three cities, which have a Bankruptcy Court.
19                        THE COURT:     And you will stop filing
20     documents in this case?
21                        MR. CARVALHO:      Yes, to all the names that
22     you named, and name ---
23                        THE COURT:     No, you will stop filing
24     documents --
25                        MR. CARVALHO:      Nevertheless ---


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     80 of 116Page 80 of 116
                                                           06/21/2019


                                                                             Page 61
 1                        THE COURT:     -- with the Court.
 2                        MR. CARVALHO:      Nevertheless I would like to
 3     compliment, supplement, because your concern about U.S.
 4     Courts, this case has been denounced to the Department of
 5     Homeland Security, as well as to the White House, equally
 6     as well to the Brazilian government as well, for example
 7     the ministry of Justice, Sergio Moro, and the Supreme
 8     Justice -- Justice of Supreme Court of Brazil, which has
 9     been denounced truthfully today, but before was Carmen
10     Lucia, all of them are aware, the Senate in Brazil is
11     aware of the whereabouts and the things that I do here, as
12     well Portugal and Austria.
13                        I don't know how you can preclude me to
14     communicate with the Brazilian government, communicate
15     with United Nations, communicate with the Department of
16     Homeland Security, and if you do not want me to no longer
17     extend the bankruptcy case, month 3 -- 33, I don't know
18     how I'm going or solve or close it, because there was
19     fraud, and the results of that bankruptcy is due to fraud,
20     which I decline, I contravent (sic) the order, as I will
21     not pay the banks, waiting for somebody to counter-sue me,
22     open the case, and I will enter with an adversary case,
23     never happened, and I move on with the adversary cases,
24     making just one question, publish the truth, which is not
25     in my possession, and in possession of U.S. Courts,


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     81 of 116Page 81 of 116
                                                           06/21/2019


                                                                             Page 62
 1     Miami-Dade, Fort Lauderdale and Broward, I forgot the name
 2     now, Hollen Day (phonetic), I guess, if I'm not wrong,
 3     17th District of Courts.          Everything is public.         It's not
 4     that I've created, and it was a report of things that has
 5     not been clear, but it was -- it is under investigation by
 6     White House, and investigation by the U.S. Homeland
 7     Security.
 8                        If you tell my that I should not disclose a
 9     highly confidential issue, like the presidential election,
10     or fraud on presidential election, I will follow your
11     order, within your jurisdiction, which is Bankruptcy
12     Court, and in South Florida, but you precluded me to do
13     this in Portugal, as His Imperial Highness, or in Brazil,
14     as His Imperial Highness, I don't know how we're going to
15     deal with this, create another conflict, contravention of
16     international laws, international treaties.                It's a very
17     complex issue.
18                        What I suggest is what I'm doing, pausing,
19     by as much as a pause, more threats are received, and I
20     fear for my life, and the only way that I -- my defense,
21     make it all public, and I did.            As a matter of fact I have
22     nothing to add unless they keep contraventing, or keep the
23     crime, fraud (inaudible) Cecilia M. Altonaga (inaudible),
24     which said that case is meritless, which I told her,
25     revoke them, my citizenship is based on fraud, or if it's


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     82 of 116Page 82 of 116
                                                           06/21/2019


                                                                             Page 63
 1     not fraud, just revoke it in December, and they don't do
 2     it.
 3                        I just -- either I'm not His Imperial
 4     Highness, don't bother me, leave me alone.                They don't
 5     leave me alone.        So, what shall I do?        I'm doing what I
 6     did, make everything public, and with irrefutable
 7     evidence.
 8                        So, you asked me -- not asked me, you
 9     ordered me, U.S. Courts order me now to remain silence,
10     and I will, I have nothing else to do, but stop
11     threatening me, stop threatening my safety, stop
12     threatening my authority.           If I'm not welcome in South
13     Florida, just let me know and I'll leave.                I don't need
14     any belongs (sic).         I have sufficient wealth, monies to
15     live very well in any place on this planet.
16                        THE COURT:     I have ordered you to stop
17     filing things in this case, and you have just told me that
18     you decline to do so, and accordingly I find that you have
19     not agreed to purge your contempt, and I will remand you
20     to the custody of the United States Marshals until you're
21     prepared to do so.
22                        I have no interest in having you held by the
23     United States Marshals.          I have an interest in protecting
24     the integrity of this Court, and your refusal to agree
25     that you will stop filing things in this case, which was


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     83 of 116Page 83 of 116
                                                           06/21/2019


                                                                             Page 64
 1     closed more than four years ago, convinces me that you are
 2     not willing to abide by --
 3                        MR. CARVALHO:      No.
 4                        THE COURT:     -- the laws of this -- the rules
 5     of this Court.
 6                        MR. CARVALHO:      Objection.
 7                        THE COURT:     And accordingly I remand you to
 8     the custody of the United States Marshals until you are
 9     prepared to agree ---
10                        MR. CARVALHO:      Objection.      I just put a
11     proposition, I said I would obey your order, and I would
12     stop send emails or correspondence to U.S. officers, that
13     you name them.
14                        However, I told you also there are other
15     U.S. officers that have received accusations, and I have
16     been receiving threats since October 2013, directing --
17     which are effecting my personal integrity, and if you
18     order, or this Court order me to stop sending emails or
19     correspondence to Bankruptcy Courts, that's why I ask for
20     the transcripts, to Bankruptcy Courts, I will do, I will
21     follow the law.
22                        THE COURT:     I also ordered you to stop
23     filing documents in this case, and you have told me you
24     will not do so.
25                        MR. CARVALHO:      I didn't say that.        I just


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     84 of 116Page 84 of 116
                                                           06/21/2019


                                                                             Page 65
 1     said -- yes, let's rephrase.            I didn't say that, and I
 2     will stop filing any document in this case.
 3                        THE COURT:     All right.      On that basis,
 4     Mr. Carvalho, I will consider my options.                I am very
 5     concerned that you have made threats to Judge Ray, and to
 6     me, and to others, that we are to be executed pursuant to
 7     your order.      That is -- you've also made similar
 8     threats --
 9                        MR. CARVALHO:      Your Honor ---
10                        THE COURT:     -- on the President of the
11     United States, and on other high government officials.
12                        MR. CARVALHO:      Your Honor, all the
13     documentation was done and developed along many years, and
14     all evidence is there in the public records, whether there
15     is -- whether all the names that is cited is part of it, I
16     don't know, depend on investigation of international
17     authorities.
18                        Now, you want -- if you feel threatened for
19     your life, can you imagine myself, which I trust person
20     that I seek assistance, it was Judge Raymond Ray, and the
21     first one to deny me assistance, protection granted by
22     U.S. laws, not only as a citizen of another nation, but as
23     U.S. citizen.
24                        So, I was ---
25                        THE COURT:     So you feel that you -- you feel


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     85 of 116Page 85 of 116
                                                           06/21/2019


                                                                             Page 66
 1     that you are under threat from Judge Ray?
 2                        MR. CARVALHO:      No longer.
 3                        THE COURT:     Do you feel you were under
 4     threat ---
 5                        MR. CARVALHO:      Everything has been spoke ---
 6                        THE COURT:     Do you feel that you are under
 7     threat from me?
 8                        MR. CARVALHO:      No longer.      Everything has
 9     been spoke in public.
10                        THE COURT:     Do you feel your under threat
11     from Donald Trump?
12                        MR. CARVALHO:      Not really.      I figure that at
13     this point everything is public, it's worldwide knowledge
14     even that I'm here.
15                        THE COURT:     Then why, why did you condemn
16     all of those people, including myself, to death by order
17     of His Imperial Highness Dom Marcellus?
18                        MR. CARVALHO:      Because U.S. Court prescribe
19     that, treason, among other crimes ---
20                        THE COURT:     Have I engaged in treason?
21                        MR. CARVALHO:      I don't know.
22                        THE COURT:     Well, then why are you accusing
23     me of it?
24                        MR. CARVALHO:      I'm not accusing.        I said
25     there is fraud in U.S. Courts, and as a matter of fact you


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     86 of 116Page 86 of 116
                                                           06/21/2019


                                                                             Page 67
 1     appear on this case because I deny -- I refuse Raymond
 2     Ray, and U.S. Trustee -- Judge, U.S. Judge Raymond Ray,
 3     and U.S. officers because of my previous experience with
 4     other U.S. Judges.
 5                        And the only reason I was glad that it has
 6     been forwarded to you, but before you took, I had already
 7     filed documents, which had denounced your Honor because
 8     your Honor is in the case of Kevin Hinds, FBI officer,
 9     which we have been working together in all these cases,
10     which is the fraud, a fraud in financial and bankruptcy --
11     not bankruptcy, specifically, because bankruptcy is the
12     last ultimate of defense that we had, the foreclosure, and
13     the financial collapse, which Kevin Hinds do not
14     understand the law, but I do, world financial collapse.
15                        And since I've been just denounced, and
16     quitely, with my own resource and pay in time banks,
17     everybody that I owe money, I pay in time, and I don't
18     take money unless I do have to pay, I don't borrow money.
19     This was my conduct since I came to the United States.
20                        Now Bankruptcy Courts deal with the
21     financial aspect of it.          It's a privilege.        It's not a
22     law, and once the judiciary address our case coming our
23     way, that a situation, worldwide situation and then
24     corruption in the governments, I cannot understand how can
25     I be in contempt of this Court?            I cannot understand why I


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     87 of 116Page 87 of 116
                                                           06/21/2019


                                                                             Page 68
 1     don't have the right of defense.
 2                        THE COURT:     You are in contempt,
 3     Mr. Carvalho, because you did things that I ordered you
 4     not to do.
 5                        MR. CARVALHO:      Not knowingly to do it, did
 6     it.
 7                        THE COURT:     When, Mr. Carvalho, a copy of
 8     the order was mailed to you by the bankruptcy noticing
 9     service --
10                        MR. CARVALHO:      No, it wasn't mailed, it was
11     hand-delivered.
12                        THE COURT:     -- and another copy was
13     hand-delivered to you, and you chose not to open the
14     envelope, I believe, sir, that you would find that the law
15     is not supportive of your denial of knowledge.
16                        MR. CARVALHO:      Your Honor, conscious -- as I
17     said, everything of mine is public.
18                        By the day that they told me that there is a
19     document from the Courts for me to receive, I got it, I
20     went to the computer, to PACER, and there were no records
21     of such a document.         That last document was 2018, not two
22     thousand -- 218, not 219.
23                        THE COURT:     Mr. Carvalho, I can only tell
24     you that that which was served upon you by hand-delivery
25     was printed out and delivered after it was already on the


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     88 of 116Page 88 of 116
                                                           06/21/2019


                                                                             Page 69
 1     docket.
 2                        Mr. Witkowski, can you and I converse for a
 3     moment?
 4                        We've heard a good deal from Mr. Carvalho
 5     this afternoon.        I am concerned about Mr. Carvalho's
 6     mental health.
 7                        If Mr. Carvalho were in the custody of the
 8     United States Marshal, could he obtain, or could the
 9     Marshals obtain a mental health evaluation of him?
10                        MR. WITKOWSKI:       Hold on one second.        I'm
11     going to let the supervisor for the Fort Lauderdale office
12     come up and speak to that.
13                        THE COURT:     Thank you.
14                        MS. LIVINGSTON:       Hi, your Honor.
15                        THE COURT:     Good afternoon.
16                        MS. LIVINGSTON:       Yes, if we ---
17                        THE COURT:     Would you identify yourself for
18     the record so that --
19                        MS. LIVINGSTON:       Oh, yes.
20                        THE COURT:     -- if Mr. Carvalho wants to
21     order a copy of the transcript, then he'll know everything
22     that's happened.
23                        MS. LIVINGSTON:       Sabrina Livingston, and I'm
24     the supervisor at the Marshals' Office upstairs.
25                        THE COURT:     Thank you, Ms. Livingston.


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     89 of 116Page 89 of 116
                                                           06/21/2019


                                                                             Page 70
 1                        MS. LIVINGSTON:       Or next door.
 2                        THE COURT:     Next door, actually.
 3                        MS. LIVINGSTON:       Yes, next door.
 4                        I know generally with regular District
 5     Courts we can, if we have an order saying that we are
 6     ordering him for psych evaluation, I'm not -- I can't
 7     imagine there is any other reason we can't do it for
 8     him as well, but what I'll do is once I get upstairs, I
 9     will double-check and I'll give you a call, so I can find
10     out for sure, and we can find some language for you as
11     well.
12                        THE COURT:     Mr. Carvalho, you've said a
13     number of things this afternoon that give me considerable
14     pause.
15                        I don't doubt the sincerity of your beliefs.
16     I do doubt in some instances whether they are soundly
17     based.
18                        It is of concern to me that what clearly
19     appear to be threats, you consider not to be such, and
20     that you have characterized a number of folks whom I know,
21     and many others whom I do not, as members of some vast
22     conspiracy, of which I, if I'm a part, I am unaware of
23     that, and I am concerned about the stability of your
24     analytical process, and whether you are inhabiting an
25     intellectual world which is consistent with that that


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     90 of 116Page 90 of 116
                                                           06/21/2019


                                                                             Page 71
 1     others would recognize.
 2                        Would you object if I were to ask the
 3     Marshals to do an evaluation of your psychological
 4     abilities?
 5                        MR. CARVALHO:      Yes.
 6                        THE COURT:     You would?
 7                        MR. CARVALHO:      As I said, if you issue an
 8     order, which is here, and I have the transcript of this
 9     hearing, I will follow the order, which I will remain
10     silence.     Actually if you request me to leave the United
11     States, I will.
12                        THE COURT:     I have no authority to ask you
13     to leave the United States.           I only have the authority to
14     ask you to stop doing things in connection with this case
15     and in this Court.
16                        MR. CARVALHO:      Yes, I will stop.
17                        THE COURT:     Ms. Livingston.
18                        MS. LIVINGSTON:       Yes, we can -- I'm sorry,
19     I'll approach, your Honor.
20                        THE COURT:     Thank you, because otherwise it
21     won't be on the record.
22                        MS. LIVINGSTON:       Okay.
23                        THE COURT:     Thank you.
24                        MS. LIVINGSTON:       But, yes, your Honor, just
25     like we do with the other District Court, District Courts,


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     91 of 116Page 91 of 116
                                                           06/21/2019


                                                                             Page 72
 1     if you order him to have an evaluation, we'll send him out
 2     and he can get that done.
 3                        THE COURT:     All right, and would that be
 4     while he remains in custody or outside of --
 5                        MS. LIVINGSTON:        Yes --
 6                        THE COURT:     -- custody?
 7                        MS. LIVINGSTON:        -- while he's in custody.
 8                        THE COURT:     All right, and how quickly can
 9     that be done?
10                        MS. LIVINGSTON:       That usually takes,
11     probably -- depending on where we send him, if it's out of
12     state, or what have you, it's a little longer, but it
13     usually takes probably a couple of months.                I mean, but if
14     we go to FDC, if we take him to FDC, we can do a quicker
15     one --
16                        THE COURT:     Okay.
17                        MS. LIVINGSTON:       -- if you want him to go to
18     FDC.
19                        THE COURT:     And that's the Federal Detention
20     Center in Miami?
21                        MS. LIVINGSTON:       Yes, I'm sorry.
22                        THE COURT:     That's okay.       I just want the
23     record -- the record, when I'm dealing with people who
24     live outside of the bankruptcy universe that I'm normally
25     in, I try not to use jargon, and when it's used here, that


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     92 of 116Page 92 of 116
                                                           06/21/2019


                                                                             Page 73
 1     it's not my jargon, I just want to make sure the record is
 2     clear.
 3                        MS. LIVINGSTON:       Yes, you're correct.
 4                        THE COURT:     Fair enough.       Fair enough.
 5                        All right.     I'm going to take a short break,
 6     and I'll be back.        You can all keep your seats.           Thank
 7     you.
 8                        (Thereupon, a recess was had, after which
 9                the following proceedings were had.)
10                        THE COURT:     Thank you.      Please be seated.
11                        This has been an extremely difficult
12     hearing for me.        Mr. Carvalho, you've told me many
13     things, which I have found myself unable to understand,
14     and in response to many questions you have told me
15     things which I found incomprehensible, and I'm troubled by
16     that.
17                        What it really comes down to here is that
18     when you have given me assurances that you would obey
19     certain directions that I have given you, and that you
20     intend to obey certain orders, I am left with a great
21     sense of unease that the assurance you give me is
22     something that you even understand what you're
23     telling me, and I don't know that you understand really
24     what I'm directing you to do, and directing you what not
25     to do.


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     93 of 116Page 93 of 116
                                                           06/21/2019


                                                                             Page 74
 1                        And so I've concluded that in order for me
 2     to be able to purge -- to determine that you have purged
 3     your contempt, I need a psychological evaluation of you
 4     that gives me the assurance that you understand what
 5     you're telling me, and that you understand the
 6     representations you make to me so that I can live in
 7     comfort that, in fact, when you tell me you have no
 8     violent intentions, or threats, the death orders that
 9     you've indicated you've ordered, and that executions will
10     occur, and the representations you've made to me, that
11     you're not going to do things I've ordered you not to do,
12     I need the comfort that you actually understand what
13     you're telling me, that you understand what I'm telling
14     you, and that when you give me assurances, that you know
15     what you're doing in giving me those assurances, and I
16     know that I can rely on them.
17                        In the current circumstances, until I have
18     that psychological evaluation, I can't reach that
19     conclusion and, therefore, I cannot today determine that
20     you have, by agreeing to certain things, purged the
21     contempt in which I have found you to be by virtue of the
22     things that you have done that I've ordered you not to do,
23     and so I'm going to remand you to the custody of the
24     United States Marshals for purposes of obtaining a
25     psychological evaluation that will give me the comfort


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     94 of 116Page 94 of 116
                                                           06/21/2019


                                                                             Page 75
 1     that you have, in fact, purged your contempt, and leave
 2     this Court with the sense that we can proceed forward
 3     without worrying, and looking over our shoulders that you
 4     pose a physical threat to the safety of the people who
 5     work for this Court system, and I include myself in that
 6     category.
 7                        And so I deeply regret that.           I will order
 8     the United States Marshals to obtain a psychological
 9     evaluation as quickly as possible, and to do so in a local
10     facility in Miami, so that as soon as that psychological
11     evaluation is back, we can have another hearing, and I can
12     go over some of these same things with you, and I can get
13     assurances from you that I then will have the assurance
14     that what you're telling me is something on which I can
15     rely.
16                        MR. CARVALHO:      Your Honor --
17                        THE COURT:     Yes, sir.
18                        MR. CARVALHO:      -- may I?
19                        I understand your concerns.           It's a very
20     severe situation, complex, it is, this international
21     conflict that we have dealing.
22                        However, I haven't, how long, 25, almost
23     30 years in the United States, shown any kind of threat to
24     U.S. government, any threat to any person or any financial
25     institution.


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     95 of 116Page 95 of 116
                                                           06/21/2019


                                                                             Page 76
 1                        I have honorably been build up my life from
 2     nothing, from running off of state, or off a government, a
 3     dictatorship government, tyrant governorship, which I was
 4     involved with all the presidents of that nation, and
 5     sickened, exiled, not just political exile, but exiled of
 6     turmoil of not being properly raised in a normal family,
 7     or even given the truth that I'm not their descendant, I'm
 8     not their son, and upon all this, I just build up my life
 9     from nothing in the United States, and I don't know, maybe
10     I've been very lucky, and I have been in Europe before I
11     come to the United States, and for some reason I start
12     receiving attacks, and the first attack was against my
13     health, my life, which it was exactly about HIV, AIDS,
14     because otherwise I would have left the United States, if
15     I knew the level of corruption in the State of Florida,
16     especially the City of Miami Beach, and never come back,
17     probably say, well, better be in Brazil, at least I know
18     people there, and here I don't know.
19                        However, with all those years, never posing
20     threats to anybody, I survived, I became U.S. citizen, not
21     knowing that I am not Marcelo Meirelles Carvalho, knowing
22     that I am -- my parents are not my parents, my biological
23     parents, and I build my life, and I build a business which
24     everybody respect me, all the building departments, as an
25     engineer and as a contractor, everybody knows that my word


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     96 of 116Page 96 of 116
                                                           06/21/2019


                                                                             Page 77
 1     is true, and I never pose any threat to anybody, and if
 2     Herbert Stettin and all the judge feel threatened, they're
 3     supposed to answer to me, for example, before American
 4     Arbitration Association, because that's the case started,
 5     or before 11th District of the Circuit of Courts.                  I just
 6     ask him, your Honor, in that time, we deal with him, and
 7     even though his was after it, your Honor, your agent of
 8     the parties make a decision, and he didn't because there
 9     was fraud and there was intent to defraud my insurance
10     company, which today counts more than $400 million, just
11     that case, there are other cases involved, too, and that
12     their names appear, and never could before U.S.
13     government, especially U.S. Courts, seek for justice, and
14     it happen, the bankruptcy, because I learned with FBI
15     agent Kevin Hinds, which you were presiding judge of his
16     case, that the only way to do this is exactly bring to the
17     Court, because you have somehow protected him, because his
18     case is still open until this day, all the case, 11, 13,
19     and -- I think 11 and 13, and another company, which I am
20     partner of that company, too, which end up in a
21     foreclosure in California, which we brought here, which
22     involved the same bank that I am, which is Bank of
23     America.
24                        So, and under the constant stress I never
25     pose any threat to anybody, not agents.               I have three


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     97 of 116Page 97 of 116
                                                           06/21/2019


                                                                             Page 78
 1     guns, pistols, automatics, automatic pistols, I never have
 2     done one shot with them.          I never put it in fight with
 3     anybody, even verbally.          Once I was offended by U.S.
 4     Judge, which is on the records, Ursula Ungaro, I answer
 5     her, and she's unlawfully call me on the side and made
 6     threats to me because I was about -- I have denounced
 7     eloquently, let's put it this way, Herbert Stettin, but I
 8     did denounce to him, to allow the District Court,
 9     Eig Spencer, Judge Eig Spencer, which is involved with
10     them, which my attorney also involved with them, and which
11     the opposing party also involved with them, by the way
12     FBI/CIA agent.
13                        So, it comes to a point that I do not pose a
14     threat to anybody.         However --
15                        THE COURT:     Mr. Carvalho ---
16                        MR. CARVALHO:      -- (inaudible) is a threat to
17     me.
18                        THE COURT:     Mr. Carvalho, Mr. Carvalho, I
19     hope and pray that the representation that you have made
20     to me, that you pose no threat to anyone is absolutely
21     correct, but because I have had difficulty understanding
22     many of the things that you have said, and your thinking,
23     I need the assurance of a medical professional that, in
24     fact, you pose no threat and that, in fact, when you give
25     me assurances of what you will or will not do, that I can


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     98 of 116Page 98 of 116
                                                           06/21/2019


                                                                             Page 79
 1     rely on those things because you understand them, and
 2     because you're representations are meaningful, but I
 3     need that assurance, and I can't get it -- I have not
 4     gotten it in the course of the last two hours and ten
 5     minutes.
 6                        MR. CARVALHO:      And you ask ---
 7                        THE COURT:     And so I am -- I have to tell
 8     you, sir, that I am agonizing though this exercise that
 9     we've gone through today.
10                        I take no pleasure in remanding you to the
11     custody of the Marshals, but I need the assurance that a
12     psychological evaluation will, I hope, give me, and
13     perhaps even will give you, that everything is as you
14     represent it to be in connection with things you have said
15     in papers that give me, and have given employees of the
16     Court grave concerns.
17                        MR. CARVALHO:      But your Honor ---
18                        THE COURT:     And so I don't think there is
19     any more that I can say today, or really much more that
20     you can say today except that I'm going to do my best to
21     make sure this process works as quickly as it can,
22     because I want to let you out of here as much as you
23     want to be let out of here, but I need the assurance
24     that I'm not putting myself and others at risk when I do
25     that.


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     99 of 116Page 99 of 116
                                                           06/21/2019


                                                                             Page 80
 1                        MR. CARVALHO:      Your Honor --
 2                        THE COURT:     So having said that ---
 3                        MR. CARVALHO:      -- with all due respect to
 4     this Court, what you're doing, you are precluding me of my
 5     constitutional rights to be in the United States of
 6     America, even not being an American citizen.
 7                        However, you're being the substitute judge
 8     of U.S. Raymond Ray, and also being judge of a case which
 9     I am involved, a bankruptcy case, I believe that you're
10     precluded, or this U.S. Court Bankruptcy Southern District
11     is precluded.
12                        THE COURT:     I have addressed that subject in
13     the order that I entered on May 14th, Mr. Carvalho.                   You
14     have, in pleadings you have filed in this Court, indicated
15     that you believe that all United States Judges are
16     precluded because of a variety of corruption, exercises
17     and so on, from sitting on your case --
18                        MR. CARVALHO:      Objection, your Honor.
19     Your Honor, we're talking about --
20                        THE COURT:     -- and ---
21                        MR. CARVALHO:      -- U.S. Presidential general
22     election, United States fraud by Russian nation, enemy
23     number one of the United States of America, and you think
24     that we are joking?
25                        THE COURT:     Mr. Carvalho, I don't consider


                     OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                   (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     100 of 116
                                                           06/21/2019   Page 100 of 116


                                                                              Page 81
  1     anything that's happened today to be a joking matter.
  2                       MR. CARVALHO:       Thank you.
  3                       THE COURT:      I don't consider anything you
  4     have said today to be a joking matter.
  5                       MR. CARVALHO:       It was exaggeration on my
  6     part.
  7                       THE COURT:      And please understand that I am
  8     acting in the way I am because I am truly trying to be
  9     just and fair, and if in the end you reach a different
 10     conclusion, then I am truly sorry for that, but I have to
 11     do what I think is right, and what I think is just, and
 12     that is what I am doing, and so I have remanded you, and
 13     I'm remanding you to the custody of the United States
 14     Marshals for the purposes of doing the psychological
 15     evaluation.
 16                       As soon as that is in, I want to have a
 17     further hearing, and at that hearing I hope and pray that
 18     the results that the psychological evaluation give me, and
 19     that our dialogue at that hearing will give me, lets me
 20     reach a conclusion that I have nothing to worry about, and
 21     that you should be let free to go about your business,
 22     free of the interference of this Court, and so with
 23     that ---
 24                       MR. CARVALHO:       Your Honor ---
 25                       THE COURT:      With that you are remanded to


                      OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                    (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     101 of 116
                                                           06/21/2019   Page 101 of 116


                                                                              Page 82
  1     the custody of the United States Marshals.               The hearing is
  2     adjourned.
  3                       Thank you.
  4
  5
  6
  7
  8                       (Thereupon, the hearing was concluded.)
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25


                      OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                    (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     102 of 116
                                                           06/21/2019   Page 102 of 116


                                                                              Page 83
  1
  2
  3                                  CERTIFICATION
  4
  5     STATE OF FLORIDA             :
  6     COUNTY OF MIAMI-DADE         :
  7
  8                       I, Cheryl L. Jenkins, RPR, RMR, Shorthand
  9     Reporter and Notary Public in and for the State of Florida
 10     at Large, do hereby certify that the foregoing proceedings
 11     were transcribed by me from a digital recording held on
 12     the date and from the place as stated in the caption
 13     hereto on Page 1 to the best of my ability.
 14                       WITNESS my hand this 28th day of May, 2019.
 15
 16
 17                       ______________________________
 18                         CHERYL L. JENKINS, RPR, RMR
 19                     Court Reporter and Notary Public
                    in and for the State of Florida at Large
 20                          Commission #GG 138863
                               December 27, 2021
 21
 22                       (Thereupon, the hearing was concluded.)
 23
 24
 25


                      OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                    (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     103 of 116
                                                           06/21/2019   Page 103 of 116


                                                                              Page 84
  1
  2                                  CERTIFICATION
  3     STATE OF FLORIDA             :
        COUNTY OF MIAMI-DADE         :
  4
                      I, Cheryl L. Jenkins, RPR, RMR, Shorthand
  5     Reporter and Notary Public in and for the State of Florida
        at Large, do hereby certify that the foregoing proceedings
  6     were transcribed by me from a digital recording held on
        the date and from the place as stated in the caption
  7     hereto on Page 1 to the best of my ability.
                      WITNESS my hand this 28th day of May, 2019.
  8
  9                      ______________________________
                          CHERYL L. JENKINS, RPR, RMR
 10                     Court Reporter and Notary Public
                    in and for the State of Florida at Large
 11                          Commission #GG 138863
                               December 27, 2021
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25


                      OUELLETTE & MAULDIN COURT REPORTERS, INC.
                                    (305) 358-8875
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     104 of 116
                                                           06/21/2019   Page 104 of 116




                        EXHIBIT 3
              Case
                Case
                   13-13353-JKO
Case 1:19-cv-22577-RNS10-48142-JKO
                         DocumentDoc
                                  1 Doc
                                     24349 Filed
                                    Entered  Filed
                                            on   06/21/19
                                                   10/13/11
                                                FLSD  DocketPage
                                                             Page105
                                                                   1 of
                                                                     of9116
                                                             06/21/2019   Page 105 of 116
              Case
                Case
                   13-13353-JKO
Case 1:19-cv-22577-RNS10-48142-JKO
                         DocumentDoc
                                  1 Doc
                                     24349 Filed
                                    Entered  Filed
                                            on   06/21/19
                                                   10/13/11
                                                FLSD  DocketPage
                                                             Page106
                                                                   2 of
                                                                     of9116
                                                             06/21/2019   Page 106 of 116
              Case
                Case
                   13-13353-JKO
Case 1:19-cv-22577-RNS10-48142-JKO
                         DocumentDoc
                                  1 Doc
                                     24349 Filed
                                    Entered  Filed
                                            on   06/21/19
                                                   10/13/11
                                                FLSD  DocketPage
                                                             Page107
                                                                   3 of
                                                                     of9116
                                                             06/21/2019   Page 107 of 116
              Case
                Case
                   13-13353-JKO
Case 1:19-cv-22577-RNS10-48142-JKO
                         DocumentDoc
                                  1 Doc
                                     24349 Filed
                                    Entered  Filed
                                            on   06/21/19
                                                   10/13/11
                                                FLSD  DocketPage
                                                             Page108
                                                                   4 of
                                                                     of9116
                                                             06/21/2019   Page 108 of 116
              Case
                Case
                   13-13353-JKO
Case 1:19-cv-22577-RNS10-48142-JKO
                         DocumentDoc
                                  1 Doc
                                     24349 Filed
                                    Entered  Filed
                                            on   06/21/19
                                                   10/13/11
                                                FLSD  DocketPage
                                                             Page109
                                                                   5 of
                                                                     of9116
                                                             06/21/2019   Page 109 of 116
              Case
                Case
                   13-13353-JKO
Case 1:19-cv-22577-RNS10-48142-JKO
                         DocumentDoc
                                  1 Doc
                                     24349 Filed
                                    Entered  Filed
                                            on   06/21/19
                                                   10/13/11
                                                FLSD  DocketPage
                                                             Page110
                                                                   6 of
                                                                     of9116
                                                             06/21/2019   Page 110 of 116
              Case
                Case
                   13-13353-JKO
Case 1:19-cv-22577-RNS10-48142-JKO
                         DocumentDoc
                                  1 Doc
                                     24349 Filed
                                    Entered  Filed
                                            on   06/21/19
                                                   10/13/11
                                                FLSD  DocketPage
                                                             Page111
                                                                   7 of
                                                                     of9116
                                                             06/21/2019   Page 111 of 116
              Case
                Case
                   13-13353-JKO
Case 1:19-cv-22577-RNS10-48142-JKO
                         DocumentDoc
                                  1 Doc
                                     24349 Filed
                                    Entered  Filed
                                            on   06/21/19
                                                   10/13/11
                                                FLSD  DocketPage
                                                             Page112
                                                                   8 of
                                                                     of9116
                                                             06/21/2019   Page 112 of 116
              Case
                Case
                   13-13353-JKO
Case 1:19-cv-22577-RNS10-48142-JKO
                         DocumentDoc
                                  1 Doc
                                     24349 Filed
                                    Entered  Filed
                                            on   06/21/19
                                                   10/13/11
                                                FLSD  DocketPage
                                                             Page113
                                                                   9 of
                                                                     of9116
                                                             06/21/2019   Page 113 of 116
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     114 of 116
                                                           06/21/2019   Page 114 of 116




                        EXHIBIT 4
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     115 of 116
                                                           06/21/2019   Page 115 of 116
              Case 13-13353-JKO
Case 1:19-cv-22577-RNS   DocumentDoc 243 Filed
                                 1 Entered     06/21/19
                                           on FLSD       Page
                                                    Docket     116 of 116
                                                           06/21/2019   Page 116 of 116
